I declare resumed the session of the European Parliament adjourned on Thursday, 6 November 2003.
Colleagues, as you will be aware, on Saturday 15 November 2003, 15 people died and 28 were injured after the collapse of a gangway on the new cruise ship , in the French shipyard of Saint-Nazaire. On behalf of the European Parliament and in my own name, I express my most profound sympathy and solidarity with the families of the victims of this terrible and tragic accident.
It is also my sad duty today to express on behalf of this House our condemnation and grief at the two car bomb attacks on synagogues in Istanbul also on Saturday, which killed at least 23 innocent civilians and wounded hundreds more. We send our deepest sympathy and sincere condolences to the families of the victims and to the Turkish Government. We also commend the swift and vigorous action of the Turkish Government in seeking to apprehend those behind an indiscriminate, senseless and criminal anti-Semitic attack, one that struck at the place of traditional peaceful coexistence between different religions. Intolerance and anti-Semitism in all their manifestations are abhorrent to the values that we represent.
I should also like to inform the House that the President would like, at the opening of tomorrow's sitting, to pay a personal tribute to the Italians who died in Iraq.
For the moment, I ask you to observe one minute's silence for the victims of the accident and the attack I have just mentioned.(1)
The final draft agenda as drawn up pursuant to Rules 110 and 110a of the Rules of Procedure by the Conference of Presidents at its meeting of Thursday 13 November 2003 has been distributed. The following changes have been proposed:
I have received a request from the PPE-DE Group for a separate debate on its Oral Question on Eurostat to be taken immediately after the Commission statement on the legislative and work programme for 2004.
Mr President, both my Group and I appreciate that when we are seeking parliamentary time it is advisable to be brief. That being so, we recognise the Conference of Presidents' decision last week to refuse to have a separate debate. We would therefore like to propose that this oral question be attached to the overall debate on the legislative and work programme for 2004, because over the weekend we heard that President Prodi will be raising the question of OLAF during that debate and we have a number of questions we would like to ask in that context, which are included in the substance of this oral question. That is a reasonable way for the House to proceed. It is what happens in normal practice. We will not be asking for a separate debate, but we have questions we wish to raise when Mr Prodi is with us on Tuesday.
Mr President, I should like to speak against the proposal, but I shall do so in a special way. I want to say to the Group of the European People’s Party (Christian Democrats) and European Democrats that it is puzzling, their having become interested in this proposal. When we had the opportunity to tidy matters up, it was you who lifted the carpet and swept the dirt under it, so I think you are playing to the gallery in this case. I therefore think we must say no. The members of the PPE-DE Group are deeply untrustworthy in this matter.
(1)
Mr President, we members of the Communist Party of Greece also observed a minute's silence for the Italian soldiers and policemen killed in Iraq recently and for the victims of the bombings in Istanbul. We deeply regret the deaths of so many young people and we send our condolences to their families.
We regret even more that these young people lost their lives serving an occupation – I refer to Iraq – as the result of the unprovoked, illegal, barbaric invasion by the American and English imperialists, with thousands of victims and massive destruction. Fortunately, the just resistance of the repressed Iraqi people is developing against this occupation.
The Italian Government alone, which has hastened to help the invaders by taking part in the occupation, is solely responsible for the unjust and inglorious loss of the Italian soldiers and policemen and it must answer to the innocent victims' families. At the same time, we cannot fail to observe that the European Parliament has not demonstrated the same sensitivity to the thousands of Iraqis who have died as victims of this barbaric invasion or to the victims of the imperialist interventions in Yugoslavia and Afghanistan or to the victims of Sharon's barbarity in Palestine.
We consider that the only real way of honouring the dead is to immediately withdraw the occupying forces from Iraq and to prevent any other military intervention in the internal affairs of states in order to stop further bloodshed and this crime against humanity.
Mr President, I would like you to ask Mr Cox, the President of Parliament, to raise with the Commission the situation regarding Mrs Radia Nasrawi, who has just completed five weeks on hunger strike in protest at the intolerable human rights situation in Tunisia. She is one of the leading human rights activists in that country. Her life has been made unbearable by the activities of the Tunisian authorities, who oppose her human rights work. This situation is one which has been repeated many times over in relation to other human rights activists.
I would particularly like the Commission to ensure that the European Union representative in Tunisia makes direct contact with the Tunisian authorities in writing, insisting that the human rights of Mrs Radia Nasrawi and others in Tunisia be respected. The only European Union embassies to have taken a stand on this issue are those of the Netherlands and Finland. It is quite disgraceful that the European Union itself has not made its views known on this matter at this critical juncture for Mrs Radia Nasrawi.
Mr President, we have all been able to witness the fact that about a week ago, the President of the Commission, Mr Romano Prodi, sounded the starting shot for the Italian election campaign. Mr Prodi has issued a political manifesto, in which he has outlined the strategy and necessities that the Left needs to embrace in order to secure an election victory in Italy. We take the view that the President of the Commission must maintain a certain political neutrality, that he must be above party-political wrangling. It is now clear that he no longer does that. The Eurostat scandal would have been a good opportunity for Mr Prodi to take his political responsibility and to step aside. The publication of this political manifesto is going too far. He should shoulder his responsibility: either remain President of the European Commission and concentrate fully on that task, or else conduct a political campaign in Italy.
Mr President, drugs are, of course, a big problem in Thailand, and it is entirely understandable that the Thai Government, being also under pressure from the international community and from the United States, should wage war on drug smuggling. This war on drugs, however, also has a flip side. During my visit to Dutch prisoners there last week, including Machiel Kuyt, I saw the abject conditions under which she, along with other Europeans, is being held, and how, consequently, the International Covenant on Civil and Political Rights, to which Thailand has been party since 1997, is being violated. Extremely long detentions due to a shortage of judges and overfull prisons illustrate this point. Two things need to happen in order for this situation to change.
First of all, in the framework of the country strategy paper on Thailand dating back to May 2002, the European Union should turn its attention to legal aid, so that the seriously overtaxed legal system is relieved and the rights of the suspects are better respected.
Secondly, the Union should urge its Member States to conclude bilateral agreements with Thailand, which enables the transfer of prisoners. These agreements already exist with a number of countries, such as Great Britain, Sweden and Denmark, and certainly also with my own country, the Netherlands; other countries should also conclude them, and Thailand is very much in favour of them doing so.
Mr President, over the past few weeks, I have received various complaints from Spanish and Dutch meat transporters who apparently have been threatened by Breton farmers and attacked when delivering their products. Supermarkets too are being threatened if they want to buy meat from Spain and the Netherlands, and the French Government is refusing to take action. Although it is the insurers that compensate the direct damage, the damage incurred in the long term, because the meat is no longer bought for fear of threats from a few gangs of thuggish Breton farmers, is a thorn in my side. It is also in contravention of the internal market and the free movement of goods. I therefore ask you to urge the Commission and the French Government to put a stop to this as soon as possible, because if it is not, French wine and champagne may well similarly be rejected in other European countries. This would not benefit the internal market and would even spoil our Christmas to some extent.
– Mr President, I would like to return, albeit briefly, to the massacres which have scourged Europe, and not just Europe, in the past week. I feel it is right that we should express our fierce condemnation of terrorism and specifically of these incidents. I would like to remember, in particular, the 19 Italian victims of the massacres in Nasiriya. It is important that the President of Parliament expresses our sympathy for the victims and our condolences to their families tomorrow, but I feel that it is also appropriate to thank all the armed forces of all the European countries who are currently on peace missions throughout the world. Lastly, I hope that Parliament will make a firm commitment to implementing increasingly effective measures to combat terrorism, for the message which must be sent out by the European Parliament is that none of the European peoples are going to let themselves be intimidated by these cowardly attacks.
Mr President, Secretary of State Colin Powell and President George Bush are both in Europe this week: Colin Powell to meet with EU Foreign Ministers and President Bush on a state visit to Britain. I hope that the Foreign Ministers and Prime Minister Blair will impress on their guests the need for transatlantic understanding to flow both ways.
Europeans are rightly alarmed at the unilateralist policies of the US administration, its readiness to contemplate pre-emptive strikes and its refusal to internationalise the occupation of Iraq. Europeans are deeply unhappy at the prospect of military commissions imposing the death penalty or unlimited detention for the Guantanamo Bay detainees, and at the way the US is trying to sabotage the International Criminal Court. These are some of the reasons for the demonstrations against President Bush. They must be peaceful protests, and as such I personally intend to join them.
I have just returned from Washington as an ad hoc member of the US delegation. Our hosts were gracious and hospitable, we had useful discussions and we have a huge amount in common. However, as well as us understanding their position, the Americans need to understand our objections, and our Foreign Ministers and Prime Minister must convey these objections this week.
Mr President, you have already quite properly expressed the sympathy of this House to the Turkish Government and to the families of those killed and injured in the callous and indiscriminate terrorist attacks that took place in Istanbul on Saturday. These attacks on innocent civilians remind us all of the grave security threat that terrorism poses. We should remember that the Neve Shalom Synagogue was the subject of a horrific attack 17 years ago.
The democracies must work closely together to combat terrorism in whatever form it takes and whatever excuses are used by the perpetrators. We must not allow any difference in other areas of policy to undermine our unambiguous solidarity.
With reference to the previous speaker's remarks, we should remember that the United States is carrying enormous burdens on behalf of all of us and we should stand shoulder to shoulder with the United States in these difficult times.
Mr President, I hope I will be forgiven for moving from matters of life and death to more commercial matters. This House, in its role as legislator, is deeply concerned about intellectual property and the need to protect holders' rights in the interests of consumers and of fair play. It is all the more alarming if the holders of the rights themselves abuse the rights to the disadvantage of consumers.
I regret to say that this is what is being done now in Scotland by Diageo, the multinational spirit drinks producer, which produces Cardhu whisky. The supply of Cardhu single malt has run low. However, now Diageo is producing something called Cardhu pure malt whisky. Not all Members of this House may be aware of it, but there is a very big difference between pure malt whisky – which is a blend of various malts – and single malt, which comes from a single malt distillery. It is vital to the health of this Scottish and European industry that consumer trust is maintained and that sharp practice by producers is eliminated as quickly as possible.
This industry has often sought and obtained the support of the European authorities. We should insist that they themselves play the game. Mr President, please write to the chief executive and get Diageo to stop this!
Mr President, since the Thessaloniki Summit, five months ago, several young Europeans have been detained in Greek jails. Specifically, there are two twenty-year-old Spaniards, Carlos Martín Martínez and Fernando Pérez Borraiz, who are facing extraordinary accusations. These are young people who were there taking part in a demonstration under the slogan, ‘Another world is possible’.
I believe we must concern ourselves with their plight. They have begun a hunger strike and they are facing possible death. I would ask the Presidency to call on both the Greek Government and the other institutions to adopt measures in relation to this problem.
I should like to point out that I shall not reply to each contribution individually. They will all be passed on to the President of Parliament.
Mr President, on 8 November 2003 I was in The Hague participating in a demonstration in favour of the release of Slobodan Milosevic. I am not going to speak about Mr Milosevic now, since I have done so on a number of occasions in the past. I should like instead to refer to the fact that the demonstrators in The Hague, most of them Serb immigrants, were not allowed to write slogans in their own language. Speaking to the police I found out that there is a general rule against slogans written in languages that the police do not understand. This is apparently so that the police can control their content.
It is obvious that the Netherlands, so tolerant on many things as we all know, will not tolerate uncensored political expression.
Another incident occurred last Saturday at the airport in Paris when I was going through a security check on my way to Athens. The staff insisted that I take off my jacket, although I had removed from it all metal objects and had gone through the metal detector. Upon my refusal, the police were called and the next minute Mr 466294 and Mr 485684 – they would not give me their names – appeared and tried to convince me that this was the rule and nobody was supposed to contest it.
Behind this unacceptable behaviour I see a clear effort to terrorise people by having them obey stupid orders. I also see the presumption of guilt of terrorism for any person going through a security check. Moreover, if a Member of the European Parliament can be subjected to such embarrassing and humiliating treatment, I wonder what would happen to others, in particular those whose complexion is a bit darker than average.
These two incidents show signs of a police state being gradually built up in the European Union, in line with the wish of the ruling class to exercise full control upon their subjects. I look forward to your reactions, Mr President.
Mr President, many Members will be aware that there are several hundred Eritrean demonstrators outside our building this evening. They are here because of their concern that the Algiers Agreement – which was a settlement of the boundaries between Ethiopia and Eritrea – has not been agreed by Ethiopia.
On behalf of Mr Cox, the President of Parliament, I have received a petition signed by 22 000 Eritreans living in the European Union and in Norway. Both countries are to be urged to accept the provisions of the Algiers Agreement, which was based upon the decision of the Boundary Commission. Ethiopia is reluctant to agree to that decision at this time.
Mr President, would you please ensure that a letter is written to the Ethiopian Government to urge it to respect that decision, in order to restore peace between the two countries after what has been a bloody and terrible war.
Mr President, I wish to bring to the House's attention the situation concerning a local councillor in Lancaster in the UK, who made public a decision made in secret by the cabinet of the City Council to suspend the local taxation owed to it by the local nuclear power station owned by British Energy. The Commission has indicated that this taxation relief could amount to the unlawful granting of state aid. In response to the publication of this information, this particular councillor, Councillor Dowding, has now been suspended for three months as a penalty for making public allegedly confidential information.
Depriving the electorate of their only representation on the local council, and making an example of somebody who has brought to the public's attention an act which is not in the best interests either of that council or the European Union, is hardly an incentive to others to raise such issues. As the House is committed to transparency and financial probity, I am sure it will join with me in regretting the action of the Standards Committee.
– Mr President, I should like to return to what our fellow Member said regarding Mr Prodi’s untimely remarks of a few days ago. I should like, through you, to ask our President, Mr Cox, what action he intends to take to remind the President of the Commission that positioning himself as leader of the Italian Left at a time when his own country holds the presidency of the European Union, and at a time when Italy is engaged in a bloody ordeal in Iraq, is inelegant to say the least. Taking such a stance is in any case contrary to the spirit of the rules governing the European institution in question and contrary to the most basic of political ethics. I would request, Mr President, that you pass on this comment to Mr Cox.
Mr President, Commissioner, ladies and gentlemen, approximately two years ago, information was circulating to the effect that Roma women were being sterilised against their will in Eastern Europe, especially in Slovakia.
On 17 October 2003, Mr Alvaro Gil-Robles, the Council of Europe’s Commissioner for Human Rights, published a recommendation on ‘Certain aspects of law and practice relating to sterilisation of women in the Slovak Republic’. The recommendation states that there has been no organised policy in this area. It has, however, happened that women have been sterilised against their will.
In March 2002, I put a question about this to the Commission, which promised to follow up the matter and enquire of Slovakia whether proof had been found of such compulsory sterilisation really having taken place. Mr Alvaro Gil-Robles, the Council of Europe’s Commissioner for Human Rights, has now published this evidence, and I would ask the Commissioner to fulfil its promise. We cannot have an EU in which what is most fundamental is not respected: a person’s right to his or her own life. I hope that everyone else who, later in the debate, discusses issues of life and death will also consider this aspect. We cannot accept such things in a European Union.
Mr President, the Group of the European People's Party (Christian Democrats) and European Democrats proposed that the question of serious democratic violations during the recent elections in Albania be included in this week's topical and urgent debate. The purpose of this proposal was to send a suitable message to the Albanian authorities and prevent any further attempt to undermine the democratic morale of the citizens and candidates of this country. Unfortunately, this proposal was rejected by all the political groups and, again unfortunately, it was borne out by the sad events during yesterday's repeat elections in Albania, which saw very serious cases of intimidation, bombing attempts and so on, against citizens and candidates.
I trust that the European Union will draw the necessary conclusions from this unacceptable situation, which reveals attitudes and conducts which are absolutely foreign to the European perception of democratic values and process.
Mr President, I should like to join with you in condemning these atrocious attacks on the Jewish synagogues in Istanbul.
As we all know, Turkey is a country that is proud of the fact that, when the Jews were being persecuted by the terrible pogroms in Europe in the Middle Ages, it gave them refuge. It is right to be proud of this part of its history.
When these terrible attacks took place, the Turkish president happened to be out of the country on an official visit to support an illegal regime which Turkey and the Turkish armed forces have created and are obstinately maintaining in northern Cyprus, contrary to the directives of the international community.
This coincidence alone speaks volumes and I hope that it will enlighten Mr Erdogan and that he will take Turkey, as I am sure he wants to, off the road of illegality and tyranny which only harbours tragedy for Turkey itself and the rest of the world.
Mr President, I would like to revert to a subject raised during the previous session in connection with the fact that the Pakistani authorities are still holding the Greek seamen from the hostage.
The accident happened in July 2003, 4-5 months ago, while the was being piloted by a Pakistani pilot in the port of Karachi. The procedure to restore the environment and pump out what oil could be pumped out then commenced. On 17 August, once the shipwreck had already been cut in two, a team from Greece headed by the shipbuilder, Mr Pappas, went to Pakistan in order to clean up the area.
As we speak, both the ship's crew and those who went to clean up the area are being held hostage by Pakistan without charges and, apart from the fact that they have not released them, this is preventing the companies which have undertaken the clean-up operation from going there, because they are frightened that perhaps they too will end up as hostages.
In all events, the ship was insured. The Pakistani Government may have differences with the insurance company. However, under no circumstances can the seamen, especially those who arrived well after the event in order to help clean up the environment, be held as hostages as a negotiating element between the Pakistani authorities and the insurance company.
I therefore call on Parliament to do what it can to help free these hostages.
Mr President, I represent the south-east region of England and am the only Member to live in the county of Hampshire, very close to the port of Southampton, the home port of the new , which will be the greatest liner in the world. This liner, built in France, will sail from England, showing there is some life left in the .
I know that the people of Southampton, and the port workers of that city, would wish to associate themselves with the condolences expressed to the families of the people killed and to those injured in the awful accident at Saint-Nazaire.
Mr President, the speech by the Greek Communist Member who condemned the USA as an imperialist occupier of Iraq is a little rich from a party which in its day supported the USSR's invasion and crushing of the Hungarian uprising in 1956, the Czechoslovak 'Prague Spring' in 1968 and the Afghan invasion in 1979. The USSR would never have left these countries if it had not been forced to do so by the economic collapse of the Communist system.
Unlike Baroness Ludford, I welcome tomorrow's state visit by President Bush to the United Kingdom, and his commitment to hand over power to a democratically elected Iraqi Government by the end of next year. I salute the courage of all the brave coalition forces in Iraq who are fighting for law and order and freedom and justice in that country, and against international Islamic terrorism.
Mr President, I shall not comment on what the previous speaker said; I shall merely say that it is inconceivable to me that such reasoning should be heard in this House. I should like to ask you to allow me to inform the House about a number of serious infringements which I noticed during my recent visit to Estonia and Lithuania.
In Estonia, as in Latvia, although half the population is Russian or Russian-speaking, the Russian language is not recognised as an official language. Public-sector services, courts and laws are all in a language of which they have an inadequate command. In addition, they are denied the nationality of the country in which they and their fathers were born. They are made to sit humiliating and highly specialised examinations in language, the constitution and history, which very few are able to pass. The universities and schools are closed to Russian. In all three Baltic States, the communist parties are banned and their cadres persecuted. In Lithuania, the leaders of the Communist Party of Lithuania, Mikolas Burakevicius and Koulalis, have been in prison for ten years on prefabricated charges under a law passed long after they were arrested.
This and much more goes on in the Baltic and in other former socialist accession countries, despite assurances to the contrary by Mr Verheugen, who has repeatedly expressed his support for these flagrant violations.
I should like to draw your attention to a letter containing specific facts …
Mr President, I was extremely shocked at the fact that the behaviour of the police in The Hague was likened to that in a police state, only because they insisted on the placards that were being carried during a demonstration being intelligible to the public for whom the demonstration was intended. This is extremely odd. It is, in the first place, all very well for people to travel to The Hague especially to demonstrate in favour of a totalitarian dictator, but then, on top of that, they refuse to write the placards in a language that is intelligible to Dutch people.
What is the reason for that? It is very obvious. If they are written in a non-intelligible language, they may contain all kinds of racist messages. If they are accepted after all, then the next thing is, the newspapers carry photographs that give the impression that the Dutch police is standing by while these awful things are being written. It is therefore entirely logical that a request is made beforehand to draft the messages in an intelligible language so that the Dutch police can ensure that the placards themselves do not infringe the law. If that is seen to be a police state, then that is taking matters very far indeed and is clearly indicative of what those who are behind Milosevic think a police state is like.
Mr President, on the subject of commercial arrangements between Ryanair and the airport of Charleroi in Belgium, may I remind the European Commission that it tolerated airline monopolies and exorbitant prices for air travel in Europe for years. Ryanair has helped to reverse air price arrangements in Europe; it has secured favourable deals from private airports.
Surely in this era of competition we should permit public airports to compete with private airports for the generation of air travel business, because at the end of the day it will mean cheaper air prices for consumers. This in turn will send out a positive message from the European Union that it is actually supporting measures which promote air travel at a competitive price and help the consumers of Europe.
Before Ryanair started to fly to Charleroi Airport it was a deserted field and now Ryanair flies 2 million people in and out, to the satisfaction of consumers using this invaluable air link.
The next item is the Commission statement on the European Year of People with Disabilities (2003).
. Mr President, ladies and gentlemen, thank you for giving me this opportunity to report to you on what has been achieved during the European Year of People with Disabilities and how it is to be followed up, given that it is only six weeks until the end of the year.
We must bear in mind that policies relating to people with disabilities are national policies. What we were trying to do in 2003 was to find all the methods, tools and gateways which we can use to give European added value to national policies.
So far, the Year has achieved significant results to do with raising awareness about the rights of people with disabilities. We have had thousands of events in all the Member States at national, regional and local level, debates in parliament, fora and exchanges of best practices between the Member States, while of course the non-governmental organisations and the Disabled People's Movement have also made a real contribution to an explosion of events and to passing on the message about the rights of people with disabilities.
The European Parliament supported the Year without reservation right from the start. On 3 November 2003, the first reading about lifelong learning facilities was organised with young people with disabilities and a few days ago, on 10 and 11 November, the European Parliament of People with Disabilities sat and passed a resolution on the subject.
Of course, we should emphasise that the Year marks the start of a European procedure and that all the efforts and planning do not come to an end at the end of the year. It is especially important that we use the momentum created and we must say that today, in every country, initiatives and innovative action are being taken, which was not the case in the past, and we also have important, exceptionally advanced legislation in certain countries.
On 30 October, the Commission issued a communication about the follow-up needed to this Year. There are three basic objectives:
The first is to achieve the adoption and full application of the directive on equal treatment of the disabled in employment and at work.
The second is the successful incorporation of issues relating to people with disabilities in all policies. This relates to our agreement on mainstreaming, so that this policy is not just a matter for the ministries of social affairs or the ministries of health or the ministries of employment, but is a horizontal policy which concerns all the ministries in each country and all portfolios at the Commission.
The third is improving access for all people with disabilities.
As far as the first issue of the application of the directive is concerned, ladies and gentlemen, I would remind you that, in the year 2000, an anti-discrimination directive was adopted in record time, which was unprecedented in the European Union, but of course we have to say that its promotion by the Member States did not proceed at the rate we expected. Today, a large number of countries have still not adopted the draft directive on equal treatment for people subject to discrimination. The deadline expires at the end of December and, basically, only two countries have adopted the directive. However, we have to go beyond adoption to implementation, where important changes will be needed to the rules which apply today in certain Member States. This will have an impact on employers, in both the public and private sectors, and on the working practices applied to people with disabilities, because the directive, which concerns reasonable adaptations, will have to be applied to the letter. In other words, the workplace will have to be adapted to the needs of people with disabilities. The Commission will perform its duty in full as guardian of the Treaty, as regards the adoption of the directive at the correct moment in time, its proper transposition – not in the wrong way and not without there being specific references to the European text – and of course its implementation.
The communication, as I said earlier, also focussed on the issue of horizontal policies relating to people with disabilities, in other words incorporation into all individual policies. We already have examples at European level, with an important step in the field of transport and in the field of electronic communications, for which Commissioners de Palacio and Liikanen are responsible. The incorporation of these issues into all the relevant policies must focus mainly on access issues, access to goods, services and buildings, and must be linked to the principle of 'design for all' expressed in the Commission communication which immediately preceded this communication.
The communication introduces a multiannual, rolling action plan. The first priority is employment, which is also the most important factor for the social integration of people with disabilities. I would say that our philosophy is essentially encapsulated in the slogan that people with disabilities must have the right to work and not to benefits. Consequently, the first stage in the application of the action plan, which is to be developed between 2004 and 2005, will concentrate on putting the necessary conditions in place for promoting the employment of people with disabilities. Today we calculate that there are 3 million people with disabilities in Europe who could be integrated into the labour market. There is an even bigger number who, with special policies, with investment in these people and with skills which matched their capabilities, could be integrated into the labour market.
Our policy for the workplace will focus on four priorities: access to and staying in employment, lifelong learning, new technologies – which we consider to be one of the most crucial elements – because, with innovation and research, a series of new tools really can give people with all sorts of disabilities the power to deal with their disabilities. At the same time, however, these tools must be cheap and accessible to everyone. Today, the European market is extremely difficult for these people. Every country has its own specifications to a large degree, each social system is linked to its own undertakings. This results in the same tools being cheap in one country and expensive in another. Hence, this field of new technologies and access for people with disabilities to the technologies in question at European level is one of the challenges and, finally, the fourth priority is access to public buildings.
As one way of supporting the successful incorporation of these issues in policies, the Commission is proposing the publication of a biennial report on developments in each Member State, focussing each time on planning and new choices of priorities. We think that this report, the first of which will be published in 2005, will be an important tool for exerting pressure on the Member States, who will have to announce developments at institutional level and at implementation level, which we shall publish every two years.
Finally, the Commission is proposing to further strengthen the contribution of all the interested parties and of the basic protagonists in the policy-making dialogue, so that we have major and permanent changes in the economy and society as a whole.
I should like to express my satisfaction about the facility being given to carry out a study, as called for by Parliament, on the situation of people with disabilities living in institutions, who make up another large category of our fellow citizens, with special problems of another sort. Of course, this type of problem has a very large dimension in the candidate countries.
Mr President, the expectations of the Year were great. I believe that we have significant results, especially if we think – as I stressed in my introduction – that these policies are, to a large extent, almost purely national policies. I believe, however, that with all this activation during the Year in 2003, the issue of people with disabilities became a top priority on the political agenda both of the Member States and of the European Union itself. Most importantly, however, it brought the policy of the Disabled People's Movement itself to the forefront, by putting into practice the slogan 'Nothing about us without us', meaning they must be involved at all planning and decision-making levels.
Mr President, Commissioner, ladies and gentlemen, we are now approaching the end of the European Year of People with Disabilities, which is to be concluded in Rome on 5 December 2003 under the Italian Presidency, and it was the President-in-Office of the European Union himself, who, in his speech at the start of his six-month term of office, made what I consider to be a powerful, historic gesture where social policies relating to people with disabilities are concerned. He explicitly stated that the Union Presidency would take steps to lay the foundations for legislative measures to combat discrimination, producing, in practice, a directive protecting the independence and equal rights of millions of people with disabilities in all aspects of daily life in the new Europe, giving them genuine hope for the future. However, to date, the Commission has neither provided a timetable for a future horizontal directive on the rights of people with disabilities, covering not just work but all aspects of life too, nor even given specific undertakings to integrate the rights of people with disabilities into policy, as confirmed in the recent communication, which would seem, rather, to be no more than the announcement of good intentions. Indeed, it is not clear how the objective of boosting equal opportunities is to be achieved if such opportunities are only available in certain aspects of life such as work.
Here are some examples: with the directive on employment, the Commission’s aim is to achieve full employment of people with disabilities, which would be a step towards eliminating discrimination. This is all well and good, but how is a person to penetrate the labour market nowadays and work towards getting a worthwhile, high-quality job if people with disabilities are not provided with adequate teaching, education and training, for instance? Integration starts early on, as you can see; indeed, it has to start at school. People with disabilities are not divided into sectors or compartments of inactivity, they are girls and boys, men and women who are entitled to full integration, not integration in some areas: thousands of children with disabilities in Europe still live in institutes rather than with their families, for example. The coordination method could come to our aid here too, but there is too little mention of it in the communication.
Lastly, I would say that the European Year is certainly closing with quite a positive result as regards the goals set of raising awareness of disability issues. I feel that what was lacking was a specific, effective measure from the Commission, which did not act diligently on the strong, firm pressure from Parliament or the calls from the Council Presidency. I will end by calling on President Prodi, if Mrs Diamantopoulou will relay the message, to be, perhaps, a little more active and more diligent, even though the Commission is at the end of its term of office, as regards an issue, the issue of disability, which is of such great importance in human, social and cultural terms.
– Mr President, Commissioner, ladies and gentlemen, it is true that 2003 is drawing to a close and with it the European Year of People with Disabilities. It is the perfect time to take stock of the situation, but also to reflect on the future of Community policy in this field.
The achievements of this year should be welcomed, Commissioner; it has been a unique opportunity, as you hoped it would be, to promote the rights of people with disabilities and to take into account their legitimate claim to play a full part in social, economic and political life. The momentum created by this year, with thousands of varied events on offer at national, regional and local level, is considerable, and we are grateful to you.
Today, however, we need to capitalise on this momentum and use this experience as a launching pad for new measures, both at the level of the Member States and at Community level. The communication that you are tabling does, I believe, properly reflect what is at stake here. I welcome this, but think that it also needs to be said, as one of my fellow Members already has done, that, given the reticence of Member States, greater affirmation of political will is still needed in this field. The lack of enthusiasm shown by Member States to transpose the directive on equal treatment in employment, for example, should be widely denounced, and compels us to do even more.
The Group of the Party of European Socialists has a clear position in this regard, and my colleagues and I are convinced that difficulties related to disability should be addressed across the board in an integrated way, taking as our model existing legislation on equal opportunities between men and women.
We were very keen to improve a number of legislative texts. You mentioned transport. I should like to say that where corporate social responsibility is concerned, companies’ policies on disability should be one of the criteria for assessing that responsibility and the quality of their contribution to society.
At the same time, the European Parliament of Disabled People, which met last week, regretted the fact that a specific European directive on disability would not be concluded during this important year. Admittedly, the gamble taken on the employment issue is absolutely fundamental – no one can dispute that – but we want to believe, Commissioner, that this is just one step towards implementing Community legislation that needs to be even more ambitious.
Where disability is concerned, perhaps more than in other areas, I think it is appropriate to finish by sharing with you a personal conviction. These Community legislative measures are essential, and we recognise this, given the impetus that they should unleash, but we also know that it is at national, regional and local level that a whole series of coordinated policies need to be brought on stream, policies that must be accommodated within civil society by industry, the social partners and – let us not forget, where school-related issues are concerned – teachers.
In conclusion, allow me to say, Commissioner, Mr President, that where rights are concerned and where the dignity of those who today live with a disability is concerned, we cannot afford to rely solely on Member States’ goodwill. We need to come up with greater incentives, as I hope you are doing in the communication. We are counting on your multiannual report, Commissioner, precisely to exert pressure on those Member States that are not moving in quite the direction that we are recommending.
Mr President, I am pleased that the Commission has produced the action plan on lifelong learning, new technologies, access to the built environment and so on, but we need to go much further.
As rapporteur for the European Year of People with Disabilities, all of us set out with very high hopes for this year. We wanted to see positive outcomes and indeed that is what I wrote in my report. We need to mainstream disabled peoples' rights, get away from the medical model of disability once and for all and move to the social or rights-based model of disability. We also need to highlight the achievements of disabled people.
Some of those things have been done, but I did not want this just to be a pat on the back for the Member States for having held conferences in major cities, or for them to say simply 'how wonderful we are to have had a European Year of People with Disabilities'. We must make sure that disabled people really are at the top of the political agenda and that means that the employment directive must be fully implemented.
I would like to know which countries have not implemented the employment directive, which countries have not put into place anything to start to implement that directive and what sanctions the Commission is going to take against those countries to make sure they implement it.
Furthermore, we need, as Mr Mantovani and Mrs Gillig said, a specific disability directive. If we do not get that specific directive, I, along with a lot of disabled peoples' organisations, feel that the European Year of People with Disabilities will have been a failure. I am sorry to have to say that because we have made some progress, but without the commitment to a disability directive we have not gone far enough.
Mr President, it is true that some important initiatives for debate have been launched during the European Year of People with Disabilities, such as the Congress on Autism, held this weekend in Lisbon, and the European Parliament of Disabled People, which took place in Brussels last week.
Everyone had hoped for much more, however, at both Community and national level, particularly in my country – Portugal – which suffers from serious social problems, the highest rate of poverty in the European Union, many forms of discrimination and has seen cuts in fundamental public investment in areas such as education and health. These factors have hit people with disabilities particularly hard, in the name of complying with the irrational criteria of the Stability Pact.
Regrettably, we are reaching the end of this European Year without having made any progress on a disability policy and without issues relating to discrimination and the human rights of these individuals being made the top priority of the various Community policies. Until this is done, there can be no real social inclusion.
I must point out that the report I drafted on the scoreboard on implementing the Social Policy Agenda, which Parliament adopted in September, focused on the need to present a proposal during this Year of People with Disabilities for a directive based on Article 13 of the Treaty to combat discrimination on grounds of disability. Regrettably, this did not happen. In the documents adopted by the European Parliament of Disabled People last week, priority was also given to the call for this new directive to prevent the raising of further obstacles and to stipulate that the existing obstacles faced by people with disabilities must be eliminated throughout the European Union. This should really happen in the near future. The directive on equal treatment in the field of employment and occupation should also be transposed, establishing a broad definition of disability and laying down strict and effective penalties to be applied if the law is broken. We hope that this year will spark effective policies in this field of supporting people with disabilities and bring recognition of their rights.
– Mr President, Commissioner, ladies and gentlemen, the European Year of People with Disabilities is approaching its end and it is time to examine the results. What do we see? Can a year really make any difference? Have we been able to achieve anything concrete that could help us to have an impact on the day-to-day existence and quality of life of disabled people? I would hope after this year some permanent changes will remain in the way at least some disabled people cope in their everyday life. A good example would be the use of assistance dogs throughout the Union, which, along with technical tools and information technology, mean greater scope socially, educationally, and professionally for people with visual, aural and motion disabilities.
I will take this opportunity to thank Commissioner Diamantopoulou for her genuine interest and encouragement regarding this issue, which I hope will continue to make progress and extend throughout the new Member States too, possibly with the aid of EU funding.
There is nevertheless the question of how to incorporate accessibility, non-discrimination, and full citizens’ rights for people with disabilities in major policy lines at all levels. Right now too we are introducing more major areas of policy for the future. I am involved in adapting a proposal for a directive on public procurement and we are now trying to settle two important issues for people with disabilities and the enforcement of their citizens’ rights. To what extent can we take the special needs of disabled people into account in planning the built environment and its other physical aspects and developing transport and other services? Another essential question that remains unanswered is the criteria for production methods.
In my opinion, it is also mainly a matter of democracy. These two directives involve taking important decisions on just how great the power of decision of the local authorities should be. Furthermore, there is an implied danger under the new draft constitution that healthcare and other social services would be opened up to competition. How then would the special needs of people with disabilities be affected?
Mr President, last week, we had an excellent Parliament for the Disabled. I would, in fact, like all of us, as much as possible, to try to act on the recommendations that this Parliament made. Despite the fact that a large proportion of the policy for the disabled – particularly its medical component – is national policy, it is, however, the case that employment policy, social exclusion policy and internal market policy are of key importance to people with disabilities. I therefore hope that the Commission will give this due consideration.
The main reason why we are here today is, of course, as various speakers have already mentioned, this specific directive. I believe that we should really go ahead and adopt it. Mr President, there is something I fail to understand. The Commission has, after all, always referred to the fact that this directive would be too controversial at this point in time, but, Commissioner, you yourself adopted a draft directive two weeks ago that is much more controversial than what we have here. By so doing, you have, in effect, totally undermined your own argument. If you are prepared to table very controversial directives in another field, then I applaud this, for I am always pleased when the Commission is brave. However, you should at least commission the studies so that it is possible to submit this proposal as soon as possible. That is, after all, what we have asked for.
Finally, as you indeed already indicated, we will need to give a great deal of attention to the new Member States. I think that it will be some time yet before we know precisely how policy is conducted over there. I found out this week that certain categories of people with disabilities in some countries are not even entitled to identity cards. A great deal still needs to be done there, but this also applies to the current European Union, because people with disabilities are still too much the invisible citizens whom we forget all too easily.
Mr President, Commissioner, ladies and gentlemen, we must, no doubt, all concede that we were somewhat surprised by how very successful this year was. I am myself always sceptical when ‘European Years’ devoted to social policy objectives are declared, and, at the end of them one cannot actually point to anything having been achieved. Such was not the case with this one. This may be because this ‘Year’ was something special, above all in that it promised much, and because the idea for it was put to politicians by non-governmental organisations and associations of handicapped persons. There were discussions of a wide variety of topics, in which disabled people themselves discussed national and European approaches. Rather than having discussions about disabled people, we discussed things with them.
In my own country, too, a debate has got under way, which has as its objective, not only legislative measures but also, of course, the raising of public awareness. We want unrestricted participation, no longer to be cared for outside society in the way we once were. We want full equality rather than the former demeaning sympathy, and, instead of being patronised by well-meaning people, we want the right to autonomy. For that, of course, we need legislative measures.
I might add that we in this House agreed that this Year should not remain a one-off, a concern that the Commission’s new action plan takes up. I think the Commission is still being a bit too hesitant as regards the timescale, as we should make use of the present commitment, which is evident everywhere, rather than putting things off for another two or three years. I am also glad that the Committee on Employment and Social Affairs has managed to get a line inserted into the Budget, not merely for a survey, but for following up all the things that have gone well in this European Year.
I would like to close with a very fine slogan that you, Commissioner, mentioned at a recent event, when you said that we should use ‘Getting on Board’ as a slogan. I would like to end with a slogan for the future, when disabled people will not just be ‘Getting on Board’ but also ‘Staying on Board’.
Mr President, the European Union's permanent preoccupation, at the level of communications alone of course, with people with disabilities, forms part of the effort to conceal the tragic reality, which is that there is 90% unemployment in the European Union – and not 70% as the leaders assert, with a dramatic increase in unemployed people with disabilities, in conjunction with a dramatic reduction in disabled children attending special schools or parallel departments in recent years.
In Greece, only 7% of disabled children attend special schools, which are financed by the insured, not the state. For autistic children over 14 years old, there is not one rehabilitation centre, while few children with mental health problems attend some sort of school. Of the 2 000 rehabilitation centres which should exist in Greece, there are only 200 sub-standard centres in Athens.
The problem of people with disabilities is deeply class-based. Equal opportunities for people with disabilities mean a free national health and welfare service, special education, assistance and dignified work for everyone. It means a different policy, which the European Union, by its very nature, is unable to practice. That is why it takes refuge in ‘lying on a massive scale’, as we say in Greece.
Mr President, Commissioner, I have to conclude once again, as I have also told you at the end of the European Disability Forum, that literally across the entire political spectrum, another directive is being requested, a broad directive which goes further than the directive that has not yet been applied in the Member States and that only pertained to work and vocational training. There is no argument that could justify why this directive has been neither transposed nor implemented. The ultimate deadline is early December, and as far as I am concerned, you can initiate proceedings against Member States that have not done anything by then, and, with the help of Parliament, put pressure on those Member States. Following this, however, a broad directive must be adopted immediately, not only in the form of studies. Studies are a start; something must certainly be done about that too. However, we would like your word in the mean time that this directive will actually be adopted. This was also a request that was made by the European Disability Forum. They have, in fact, got the directive all ready on paper, and we would ask for progress to be made in that area in the meantime.
Mr President, I should not wish the European Year of People with Disabilities and the parliament we had last week to be seen as the end, but rather the beginning, of something. Demands have been made in a number of areas. Now, it is a question of implementing them.
The Commissioner said that mainstreaming should apply to disability issues. I share that view. Disability policy is not a policy area. Disability issues are part and parcel of all policy areas. In those areas in which the EU has competence, disability issues are therefore also an area of responsibility for the EU. For example, one area of competence for the EU is people’s freedom of movement. That applies to everyone, including people with disabilities. Transport is also one of the EU’s areas of competence, and transport for all, including people with disabilities, also falls therefore within the EU’s competence.
It is regrettable that the Member States have not implemented the directive concerning the equal treatment of people with disabilities in the workplace. That must not be used as an excuse for not producing directives in other policy areas. What signal would that give to those Member States which do not want to do anything? They would, of course, imagine that, if they did not do anything, no further measures would be put in place. We know that directives are needed that cover all the relevant policy areas, and that is what we demand.
I shall conclude by mentioning two other important areas to which attention should be given over the next few years. The first is the new Member States. Even though we face challenges in the present Member States, the challenges are still greater in the new Member States. The second is the debate about the future. We must push our demand for majority decision-making when it comes to anti-discrimination. The country that is least ambitious where discrimination is concerned must not be allowed to determine the agenda. That is why majority decision-making is needed in this area.
Mr President, Commissioner, opportunity has been taken of the European Year of People with Disabilities to express numerous proposals and to formulate interesting ideas. Generally speaking, we have a wealth of material before us which, however, needs to be mastered if we want to have an integrated policy on people with disabilities. This is the most difficult point of the entire strategy. If we want to be efficient, we need to focus our policy on three objectives.
First, we need to persuade the constitution writers that it is high time we moved on to a new generation of rights which are recognised in the countries' constitutions as an integral part of fundamental rights, because only if people with disabilities are recognised as having special rights will they too be able to enjoy the fundamental rights which are generally recognised for all citizens.
Secondly, we need to persuade finance ministers to recognise that expenditure on people with disabilities should be seen not as consumer spending, but as an investment in human potential and, consequently, as productive expenditure. This will pave the way for taking the measures needed to stop the exclusion of these people.
Finally, but equally importantly, we need to introduce a strategy to convince the rest of the population that the problems of people with disabilities relate not to a specific category, but to society as a whole, if we want to have a society with cohesion and superior living standards. In other words, the indifference or even, on numerous occasions, the negative attitude of our fellow citizens towards the special characteristics of these people needs to be overcome. Only if the problem of people with disabilities becomes a common problem will it have an auspicious outcome.
In particular, as far as the employment sector is concerned, we need to persuade businessmen that they stand to gain a great deal from becoming involved in measures to support these people and make use of their potential in undertakings because, as experience to date has shown, these people are the most loyal of employees.
To close, I should like to congratulate you on the initiative which you have taken and on the programme which you have announced; however, both I and my fellow Members would say that, if it is to be successful, it needs to be integrated straight away and to include legislative measures.
Mr President, in this year we should highlight the problems but also celebrate the achievements of people living with disability, not just people of genius – the Beethovens, Miltons, Van Goughs and Stephen Hawkings – but those who are unknown. For example, the boy from the north of England who had learning difficulties and was written off by the education service, but was then found to have musical ability. Whereas had he had a job in industry he could not have read the safety signs, he went on to play in the orchestra at Covent Garden. Then there is the dancer who trained at the Ballet Rambert School. She was profoundly deaf, but learnt to dance through the rhythm of her feet and went on to dance with the Portuguese National Ballet. I knew a tiny, frail, 23-year-old girl who had been confined to a wheelchair all her life and had undergone 26 lifesaving operations. She was a trainee at the SHARE community. She decided to do a sponsored wheelchair push, self-propelling the wheels with her tiny hands. As she herself said, it was the first time in her life she had the opportunity to help other disabled people.
People can and do achieve, despite severe physical and mental disabilities. For a few that means successful careers in business, politics, the arts or professions. For most it means more local, private, domestic achievements: coping with living and contributing to the lives of those around them. We have a duty to help not in an intrusive or invasive way, but by removing legal, physical and psychological barriers. They bring the courage. They deserve from us the opportunity and the dignity.
In government I was able to bring in a system of direct payments so that a person was not provided for by social service departments if he or she preferred to have the cash equivalent to purchase the services from the supplier of their choice. If you buy your own services, meals, transport and so on, then you are in charge, you have a form of dignity and independence which too often is lacking in the relationship between state services and citizens. That is the route we should be seeking from this year on.
Mr President, I was not surprised that the European Year of People with Disabilities was a success. Anyone who has consulted and spoken with NGOs, activists and community groups on the ground, as I have in my constituency, will know that the people who represent our 37 million fellow Europeans are very clear in what they demand from us.
At the weekend, I was told by one group in my constituency that they are happy that the European Year will have some follow-up, but they want clarity about what that will be. As Mr Bouwman said, they were promised an employment directive that would be implemented by Member States, and yet they see the Member States still dragging their feet. That is not to say that the Commission and colleagues have not pushed those Member States to implement the employment directive in its disability provisions, but it is not being implemented. They are therefore concerned that implementation will be lacking in other spheres. They want to see action after 2003, not merely more words.
Mr President, Commissioner, the equal value of all people is fundamental to the European Union. That, at least, is the message in speeches made on solemn occasions. Actual practice leaves a lot to be desired, however. The European Year of People with Disabilities is coming to an end. In the course of the year, the searchlight has been directed to a more than usual degree upon the situation of people with disabilities, and it has revealed a lot of shortcomings. It is excellent that these deficiencies are being brought to light, but something also needs to be done about them.
The equal value of every person must, then, also be the criterion for what needs to be done. People with disabilities are still discriminated against. It is not a matter of isolated cases. Instead, discrimination is the rule, rather than the exception. What is at issue is being able to cope successfully in everyday life, faced with a lack of jobs and problems using shops, post offices and banks, buses, trains and ’planes. It is about being able to use public services and to read newspapers, watch television and listen to the radio. The fact is, there is a host of difficulties for people with disabilities, making clear the need there now is for a new, all-embracing directive concerning the rights of people with disabilities.
Mr President, Commissioner, ladies and gentlemen, as has already been said, we are in the final stages of the European year of People with Disabilities and I wish to add my voice to those of my fellow Members who have spoken in favour of a cross-cutting European directive to address this problem. I would like, however, to say that this European Year has already been an enormous success, because never has there been so much discussion about this issue in so many different places and never have we been so aware of everything that we need to do, at all levels of responsibility, wherever we happen to be in the European Union. The year has, therefore, been a great success. This is a first step towards the future, as has been said, and I therefore wish to conclude this debate on a note of much-needed optimism.
. Mr President, I should like to thank the Members of Parliament for their commitment and for the passion with which they themselves, all this time, have supported efforts which really do function as a steam engine to promote the issues of people with disabilities. Allow me too, however, to express my disappointment at some sort of criticism which was voiced. I imagine that, not only the Members of the European Parliament, but also the Commissioners sometimes have the right to express such disappointment. I shall explain what I mean at once.
I have repeatedly supported the need for there to be a horizontal directive. And I have explained the reasons. I shall certainly come back to why this could not be proposed at this specific moment in time. However, I want us to focus on what has happened, on all the policies developed, all the fights fought, because I want to assure you, Mr Pronk, that I at least believe that I have shown considerable courage – as much as my position allows – in order to put forward the directives proposed. They were not easy, I can assure you. When I submitted them to the Commission, there were public administrators who bet their positions that they would never get through the Commission. They passed the required majority of 12 votes. When they went to the Council, there were public statements that there was not one chance in a hundred that these directives would get through. Yet the directives got through in record time. The directives in question – and to be more specific the workplace directive – are now a huge wager which we, the European institutions, have against the national administrations. I have been in contact for the last two years with all the ministers in all the Member States. I have set up a team of experts, which has recorded the difficulties in applying these directives in each Member State. These difficulties are not simply a question of political will. It is not that the ministers or some governments are refusing to apply something which they agreed on three years ago. There are constitutional problems, there are political problems, there are legal and economic problems, because this is the first time we have had this sort of directive at European level and the majority of Member States did not have the basic experience needed to apply or, more to the point, adopt it within their legislative framework.
So here we are, one month before the adoption of the legislation, which means, Mr Bouwman, that I do not have any facility to take the Member States to court. Wait until the end of December and then you can check if the Commission is doing its job. One month before the deadline and we only have two countries with the legislation. We are not talking about application. We are talking about adopting the legislation. There are many countries which have not yet drafted a bill. That is because there are huge problems in their parliaments. So that is the situation today.
The objective, the political objective, must be for us to focus on the implementation of what we agreed on. I would ask the honourable Members, as I have repeatedly asked the Disabled People's Movement, to make this their top priority in their countries. Governments need to be criticised for failing to honour their obligations. There needs to be a public debate as to why we are not applying European legislation. A number of Members said that the European Union is all about grand speeches, nice resolutions, communications and conferences. I have spoken about legislation. I shall tell you what we have done in practice for mainstreaming over the last two years.
With the Commissioner for competition, Mr Monti, we are making exceptions for the first time from the state aid rules and allowing subsidies for workers with disabilities. For the first time, we are making an exception with Mr Bolkestein, the Commissioner for the internal market, for VAT on tools used by people with disabilities. For the first time, Mrs de Palacio is submitting legislation on access for people with disabilities to transport, and with Mr Liikanen we are organising the whole e-accessibility programme giving people with disabilities access to the electronic sector. And we can take it for granted that these often involve real acrobatics at the level of subsidiarity.
When we come to the content of the proposed directive, I should like to remind you of the areas apart from employment. They are education, health and welfare, the social systems and benefits, taxation and, as Mr Mantovani mentioned, the question of political participation. As I said, honourable Members, I have talked to all the ministers about these matters, so that we can see how to prepare the next step. I leave it to you to assess the reactions of the ministers for education to interventions by European legislation in education and of the ministers for health and welfare to interventions by European legislation in health and welfare and social systems. I consider the question of taxation far easier and I consider the question of European legislation on the participation of people with disabilities in the political systems of the Member States impossible.
The reason I am referring to individual policies is to show how difficult the second step is. By which I mean a directive which relates to anything apart from employment, when we are totally unable to apply the first legislative act.
Mr Pronk criticised me because I demonstrated courage and because, with so many clashes, I proposed article 13 on equality of the sexes and because I have arguments for one and not for the other. I shall explain to you at once, Mr Pronk. Legislation on sexual equality in the workplace goes back thirty years. For thirty years now we have been passing European legislation, implementing, improving, reverting and cooperating and now we are completely reforming, recasting the legislation on sexual equality so that we can take the second step. With the second step, I think every Member of the European Parliament has been following not the clash, but the furious attack at the mere announcement of the proposal. It is not a question of courage here. I think that for a politician to put forward clashing issues also has its positive side. Knowing the extent to which what you propose is implemented is a matter of responsibility. I can assure you that I had no problem whatsoever with being the good Commissioner, compared to all the other bad Commissioners who rejected the directive in question.
I took a little longer, but after one year of the ‘Year of People with Disabilities’ and after four years with policy for people with disabilities firmly on the European agenda, with specific achievements and not just words, with legislation and with policies which are changing the daily life of European citizens, I really do think that what Mrs Lynne said about it being a failure if there is no proposal for a directive was truly unfair. I really cannot accept that statement.
Thank you, Commissioner Diamantopoulou.
That ends the debate on the Commission statement.
The next item is the report by Mr Liese (A5-0369/2003) on behalf of the Committee on Industry, External Trade, Research and Energy on the proposal for a Council decision [COM (2003) 390 – C5-0349/2003 – 2003/0151(CNS)] amending decision 2002/834/EC on the specific programme for research, technological development and demonstration: ‘Integrating and strengthening the European research area’ (2002-2006).
– Mr President, honourable Members, I welcome this opportunity to address an issue in which Parliament has always shown a great interest.
I should like first of all to thank the rapporteur and all of the members of the Committee on Industry, External Trade, Research and Energy for the high standard of their work. My thanks also go to the rapporteur and members of the Committee on Legal Affairs and the Internal Market.
In the economy of the knowledge-based society that the Union has set itself the objective of developing in Europe, scientific research and technological development by definition play a key role. More than ever, both the competitiveness of companies and the quality of life enjoyed by European citizens depend on advances in scientific knowledge and their exploitation.
It has often been said, and with good reason, that this century will be the century of life science and technology. Research on embryonic stem cells would appear to be crucial to gain more knowledge about the very first stages of life. It also promises to have significant medical applications, such as in the treatment of diseases that have so far been incurable, particularly degenerative diseases – cancer or Alzheimer’s disease for example – which are placing an increasing burden on European society in terms of human suffering and in economic terms. In the shorter term, research on embryonic stem cells will allow scientists to gain a better understanding of the processes of cell differentiation and reproduction, the key processes in forming life and in the emergence of certain diseases, which will make advances in other research areas possible.
This research will gain from being carried out at European level, where the added value of cooperation is significant. Cooperation between teams from different Member States allows the resources required to be used more effectively and makes it possible to obtain the best results more quickly for the benefit of the scientific community and patients across Europe.
I will speak first of all about the institutional context to this cooperation. The proposal tabled by the Commission on 9 July was a follow-up to the Council of 30 September 2002, during which the specific programmes were adopted for the implementation of the sixth framework programme of research. On that occasion it was agreed that the Commission would table a legislative proposal amending the specific programme ‘Integrating and strengthening the European Research Area’ and setting out a framework for research using embryos and human embryonic stem cells.
The Commission is therefore proposing a set of principles, a framework which lays down very strict, clear and transparent conditions, both scientific and ethical, which are intended to govern the funding of research projects using human supernumerary embryos to develop new stem cell lines. The Commission believes that it has drafted a responsible proposal to the extent that it strikes a good balance between, on the one hand, meeting the needs of research and the expectations of patients and, on the other hand, providing an assurance that such research will respect the strictest ethical standards. Imposing even stricter conditions than those proposed by the Commission would in practice amount to banning this research, when in fact it is permitted in accordance with the decisions already made by Parliament and the Council regarding the framework programme and its specific programmes.
I should like to underline that it is not our business here to lay down ethical rules for stem cell research in Europe. The conditions proposed only apply to the sixth framework programme and do not affect national legislation. This research will never be funded in a country where it is forbidden.
In proposing these conditions, the Commission wanted to send out a clear message to those who might have reservations about the type of research concerned here. It proposes that only those supernumerary embryos that were created before 27 June 2002 may be used. The purpose of this time limit is to prevent Community financing providing any kind of an incentive to create additional supernumerary embryos for research purposes during in vitro fertilisation procedures.
I should also like to stress that funding for research using embryonic stem cells is in addition to funding for research on adult stem cells. Research on both types of cells is necessary, in particular because their properties are different, as moreover are the medical applications envisaged.
It is also important, however, to be able to have new embryonic stem cell lines at our disposal, because those that exist today are few in number, for the most part of poor quality and – I would stress – essentially non-European, patented and therefore only accessible at high prices, even for research work. Under these circumstances, it is in Europe’s interests to develop its own capacity.
In conclusion, I would remind you that the three institutions have undertaken to reach a decision on this dossier by the end of the year and I am obviously counting very much on Parliament’s support to achieve this.
.  Mr President, Commissioner, ladies and gentlemen, the topic we are considering today is one that is of great concern to many people. Emotions have run high in recent weeks. Many members of the European public have fundamental ethical convictions that lead them to reject research using the stem cells of human embryos. Others advocate such research, and do so with great vehemence.
Commissioner Busquin was right to say that we are not here to decide on how reliable this sort of research is, or, therefore, to affect national laws, something that is also made clear in the Committee’s Amendment 1. The only issue we are deciding is what, in this field, we in the European Union will fund. So I ask all Members of the House to be careful about the language they use. This is not about banning anything, but about whether or not the European budget should fund it.
According to the Council decision on 30 September 2002, the end of this year marks the deadline for a decision to be taken on the use of human embryos and embryonic stem cells under the Sixth Research Programme. This is where I have my first point of criticism to make, one also made in the amendments adopted by the committee, for the Commission proposal deals only with the procurement of human embryonic stem cells from human embryos. It contains no comprehensive rules on research using embryos and embryonic stem cells. The Committee on Industry, External Trade, Research and Energy has adopted a whole series of amendments that very definitely do take up a position on research using embryos and embryonic stem cells. I strongly appeal to the Council, to consider both in the next stage of proceedings; this will certainly make it easier to arrive at a compromise.
One very important amendment by the Committee on Industry, External Trade, Research and Energy is Amendment 6, which the committee adopted by a large majority, and which states that: ‘according to an overwhelming majority of scientists, a transplantation of human embryonic stem cells to patients during the time frame of the Sixth Research Framework Programme (until the end of 2006) is not possible for purely scientific reasons, because this approach is mainly in the stage of basic research and a transplantation at the current moment would lead to non-calculable risks for the recipients.’ As this amendment makes clear, we cannot make exaggerated claims to the effect that we can cure everything. Research into embryonic stem cells is at a very early stage, and the risk of cancer associated with transplantation into patients obliges us to be very, very cautious in our approach.
If transplantation into patients is not possible, then why does the committee nonetheless believe that this research merits our support? Amendments 7, 17 and 18 clarify this. In these, we make it clear that the real object of our efforts is the use of adult stem cells in research and in the treatment of patients, but, from a purely scientific point of view it appears that we need embryo stem cell research simply to further develop research with adult stem cells. Nevertheless, of course, we must not lose sight of the real objective, and that is why we demand in our amendments that research with adult stem cells should take priority.
This has already yielded real successes with real patients – real successes that have already been achieved, at least on an experimental basis, when treating patients with bone and cartilage damage, leukaemia, heart attacks, incontinence and even Parkinson’s disease. This, therefore, is the area that we have to prioritise.
So far in this debate, as you will be aware, I have always been among those who have expressed fundamental misgivings about research with human embryonic stem cells generally. I nevertheless believe that, on most points, the Committee on Industry, External Trade, Research and Energy has achieved a good compromise, and so I will defend to this House the committee’s position on most points. I cannot, however, say that of Amendment 10, on which the committee outvoted me and adopted a form of words that supports the production of new embryonic stem cell lines and research on embryos themselves.
My personal view is that this amendment is not well-advised, and that it would be better to support Mr Nisticò’s amendments, 25 and 24, according to which we should indeed support research on embryonic stem cells, but not the procurement of new stem cell lines. I believe that to be a good compromise, and one that could be adopted by the Council, which would clarify matters once and for all.
It also has to be made clear that if you support Mr Nisticò’s amendments, you are also supporting rules for publicly-funded research that go further and are more liberal than those applying to publicly-funded researchers in the USA. I do not therefore believe that it can be said that this approach is restrictive or inimical to research, and so I ask you to support Mr Nisticò’s amendments, 24 and 25.
.  Mr President, I would like to make two points, one of a moral nature and one of a legal nature, in this debate on a very sensitive issue, and link the two questions together.
Embryos are human beings in their own right: this is now a certainty, and it is a certainty that we want to stress with all our might. The Nice Charter of Fundamental Rights recognises the dignity of these rights – physical and psychological integrity – and there is therefore a moral obligation to protect embryos as human beings, irrespective of how they have been created. It therefore follows that experimentation is only justified when carried out in the interests of the individual or embryos in question, and there are no justifications or extenuating circumstances, which could serve to balance out the interests of the individual, the fundamental rights of the individual, and the interests of society. The issue goes beyond this kind of balancing out process because the protection of inalienable and fundamental rights certainly takes precedence.
Thus, destructive experimentation is out of the question and, consequently, public funding is out of the question for experimentation which only endorses the line that embryos are a set of cells with no intrinsic value, with no bioethical value as human life. Stem cells, on the other hand, can be removed, as we have heard, from the umbilical chord or from spontaneously aborted foetuses of adult cells for use in the treatment of serious illnesses. Thus, moral responsibility dictates that we opt for this kind of investigation, these types of treatment.
There are, however, more than just moral arguments; these moral arguments give rise to legal arguments, which the committee of which I have the honour of being chairman has pointed out and brought to Parliament’s attention. The Union respects national identity, and so I am pleased to hear the rapporteur say that we are not going to diminish Member States’ legislation or cultural diversity. Community law takes precedence over internal law and, therefore, over the basic law of the Member States. Community law, despite the fact that it takes precedence in other sectors, cannot exist in all areas of general law because there is a limit, as the Constitutional Courts – of Italy, Germany and many other countries – have said repeatedly, for fundamental rights must be respected and take precedence. Therefore, there is clearly no question of blanket Community funding – and we focused on this point in the Committee on Legal Affairs and the Internal Market. I am speaking in this Chamber today in support of this line.
Mr President, I welcome the remarkable work and flexible, astute approach of our rapporteur, Mr Liese, who, from a somewhat rigid starting position, from strong ethical principles, has endeavoured to achieve, with the support not only of myself but of the entire PPE-DE Group, as balanced a compromise as possible on a very sensitive subject, the use of human embryos and human embryonic stem cells in research projects under the Sixth Framework Programme. As a research scientist, of course, I can only support the progress of science, in the primary interest of patients who have, for years, been placing their hope in new technologies, as has been said, which may provide a cure for or control debilitating, sometimes irreversible diseases such as Parkinson’s disease, spinal lesions which can cause paraplegia, tetraplegia, Alzheimer’s’ disease and so on.
That is why I want to thank Commissioner Busquin for his prolific efforts to achieve what is, without a doubt, a difficult compromise. I have to say that, recently, at the specific request of the Italian Minister for Scientific Research, the Italian bioethics committee, chaired by Professor Francesco D’Agostino concluded that it was ethically legitimate to remove stem cells for therapeutic purposes from embryos which can no longer be implanted.
The decision that we will be called upon to take in this Chamber only concerns the funding of the Sixth Framework Programme and, therefore, relates to a fairly short period of time. However, I have good reasons for thinking that the amendment adopted by the Committee on Industry, External Trade, Research and Energy, which provides for the funding of research using supernumerary cells, will not be unanimously endorsed by the Council, with the risk of a minority block and the extension of the current moratorium. This would be even more damaging to public research in Europe, which would remain in its current state of uncertainty and lack of regulation.
This is why I drew up a new compromise proposal, in order to find some common ground between scientific demands and ethical principles: indeed, my proposal – put forward by the PPE-DE Group, moreover – on the one hand, bans the funding of research projects which provide for the use of human supernumerary embryos, and, on the other, allows research scientists to use in experiments stem cells and stem cell lines from human embryos which are already available in laboratories and which were taken from supernumerary embryos before 27 June 2002.
I feel that, only in this way, can we make it possible for research scientists to proceed with preliminary comparative investigations, which are essential for the purposes of the future use – or non-use – of embryonic stem cells. I therefore hope that reason will prevail over emotion and prejudice in tomorrow’s vote in this Chamber, in the higher interest ofpatients’ health.
Mr President, I agree with a lot of what has been said so far. This has been a difficult report which arouses strong emotions and we do not have a European consensus on the issue.
The use of human embryos to create embryonic stem cell lines and embryonic stem cell research are contentious, but we have discussed the issues and have reached a useful consensus in the report by the Committee on Industry, External Trade, Research and Energy. I had to modify my views on the subject – which are quite liberal – in order for a consensus to be reached, and I know Mr Liese has modified his views too.
However, I am now concerned that many amendments that were comprehensively defeated in the Industry Committee are being retabled. I appeal to colleagues to think again. We have quite a good compromise, which we should support. The vote in the Industry Committee was a reasonable and proper one.
One or two amendments need to be addressed. A number of colleagues have sought to reintroduce a very restrictive deadline on the use of supernumerary embryos, which is a very serious problem. It means that, to create any new stem cell lines, you must use ageing supernumerary embryos which are not in the best condition. If you accept this restrictive deadline, more embryos are inevitably destroyed to create useful and viable stem cell lines. It means that if you restrict yourself to using just existing stem cell lines created before the date stated by Mr Nisticò and others, you will be confined to using ageing stem cell lines from the USA that have been made by using mouse-derived proteins and that are not suitable for treatments for human patients. This is the trap that the USA has fallen into and we should learn from that. We should also take note that research scientists are already leaving the USA for the UK and Asia to avoid the problems created by the introduction of a deadline.
Personally, I would prefer that there should be no deadline, but I think that what the Commission proposes is the maximum practicable limit. The rapporteur says there is no immediate prospect of therapies being available to patients; if he gets this restrictive deadline reinstated, he may be right.
I appeal to this Parliament to support the compromise proposed by the Industry Committee and not to support restrictive deadlines. Stem cell research will then bring relief to millions of Alzheimer's, Parkinson's and diabetes sufferers, some of them known to us personally and some in fact colleagues in this House.
Please vote for common sense tomorrow and on Wednesday.
Mr President, Commissioner, ladies and gentlemen, this debate is not about whether the European Union should permit research using stem cells and embryos. The position varies from one Member State to another and is a matter of subsidiarity, and we in this Parliament have no say whatever in the matter. We should concentrate on the question of whether the stem cell research that is carried out in EU Member States can be financed with funds from the sixth framework programme.
In September 2002, this question was also the topic of negotiation between the Commission, Council and Parliament during the debates about the sixth framework programme. At that time, a compromise was reached, and Parliament voted in favour of it. Our position is therefore unambiguous. Thanks to the compromise, it is possible to finance stem cell research with Community funds in those Member States where such research is permitted. A moratorium has subsequently been imposed at the request of a few Member States; with effect from September 2003, European funding of stem cell research is frozen until the Commission tables a new proposal.
This Commission proposal is now before us and I urge my fellow MEPs to give it their backing. After all, it is in line with our position of September 2002 and therefore provides consistency. Mr Liese, the rapporteur, has attempted to undermine Parliament's position in a scandalous manner by, during the discussion in the Committee on Industry, External Trade, Research and Energy, tabling extremely restrictive amendments, which make embryonic research in the European Union virtually impossible. Indeed, not only has he introduced an end date, after which stem cell lines created before that date cannot be used, he has also limited the proposal's scope by permitting research only on existing stem cell lines. He has ruled out the development of new stem cell lines from supernumerary embryos, while it is in this very field that the EU should gain research experience. Fortunately, the Committee on Industry, External Trade, Research and Energy has opted for consistency and has taken a stand against most of Mr Liese's amendments.
– Mr President, Commissioner, ladies and gentlemen, if there is something particularly remarkable about our rapporteur Mr Liese, apart from his intelligence and the amount of work he does, it is surely his pugnacity. When we debated the sixth framework programme, he fought against all research on embryonic stem cells. He lost. When, a few weeks after Parliament’s vote, the Council of Ministers wrongfully froze the research funds set aside for this purpose, he inherited a report on the same subject and, while pretending to seek compromises, set about tabling amendments to prevent practically all research in this area. Roundly beaten in the Committee on Industry, External Trade, Research and Energy, he left his name on a report that he wished to see rejected and that had been adopted against his advice. Mr Liese is, therefore, returning to plenary this evening with the same intentions. Faced with his efforts, there is only one reasonable and balanced way forward and that is to support the Commission’s compromise text, a text that is fairly close to the compromise that was agreed by our Parliament when it adopted the sixth framework programme. To do so, we need to vote against all those amendments that distort it by changing the scope of application.
My position, summed up in three points, is as follows: firstly, to respect those who do not want this kind of research to be undertaken in their country; secondly, to refuse a European right to veto those who wish to, and indeed do, undertake this kind of research; thirdly, to restate our firm objective of funding research that seeks to save those suffering from incurable diseases and bring relief to those enduring intolerable pain. That then is the position that I am adopting this evening on behalf of my group, the Confederal Group of the European United Left/Nordic Green Left, and the approach that we would like to see being taken.
Mr President, I would like to start by taking a critical view of the bitter attack made upon Mr Liese, the rapporteur. If, Mrs Plooij-van Gorsel, it is so scandalous that someone should try to get this House to accept a different position, then you evidently have no idea what Parliament is meant to do. Our function must surely be to take up an independent position rather than being a mere extension of the Commission, and so I would like to take this opportunity of expressing warm thanks to Mr Liese.
Today’s vote blazes a trail. Mr Liese was right to say that what we are not doing today is deciding whether or not we welcome research on stem cells or embryos. In my own group, too, there are different opinions on that, but we can quite clearly agree on one thing, namely that it is not acceptable that research involving the destruction of human embryos, which is illegal and punishable in many Member States, should be funded out of the EU’s tax revenue. For money to be invested in research projects that are illegal in the Member States in which they are carried out would be without parallel in the European Union. Being, like Mr Liese, from Germany, I can say that this, for Germany, is yet another quite remarkable situation. It is utterly unacceptable, Commissioner, and something that the German public cannot be expect to tolerate – particularly since we are net contributors – that German taxpayers should be coerced into co-financing one out of every five projects in the field of research using supernumerary human embryos, that is, research in the course of which embryos are destroyed, even though this is a criminal offence under German law. I think this is a problem for other countries in a similar way.
Let me repeat, Commissioner, that you are sending out completely the wrong message! You are rewarding the production of supernumerary embryos, which one might term a stock incentive. Your proposal reduces human embryos to the level of a biological raw material. There is something on which I ask you to elaborate, Commissioner, something that I find utterly inexplicable, and that is that I have heard that what we are talking about here is nine research projects out of 15 000. Just nine projects, and I ask myself why you are so vehement in their defence. I get the impression, Commissioner, that this is about something quite different, that what matters to you is ...
Mr President, I welcome the opportunity to speak in this important debate and to put on record – not for the first time – my concern regarding the ethical guidelines for research funding. It is my hope that we can avoid acrimonious debate and respect the right of Members to express freely their views on a subject that is complex, sensitive and, for many, a matter of conscience.
Those of us who are not scientists must rely on the judgment and evaluation of professionally qualified people. The fact that there are so many diverse views and divisions amongst scientists must surely bring home to us legislators that this is not a clear-cut issue. Whether we like it or not, the Commission proposal, if carried, will allow experimentation with the very origin of human life and the destruction of human embryos. We have also seen in other areas what can happen through the abuse and misuse of science.
To the extent that we are the custodians of the public interest in such a crucial area, we must act with extreme care and reflect and respect the views of our citizens. I do not want to see European Union funds being spent on a practice that is illegal in some countries, including my own country, Ireland, and also in Germany, Austria, Italy and Portugal. Such an act would be a clear infringement of subsidiarity.
It is unfair, disingenuous and indeed misleading to say that those who oppose funding for stem cell research are preventing the discovery of cures for serious illnesses. Professionals more qualified than I have proven that this is not so. In a previous debate in this House I said that those who marvel at the wonderment of our creation must act now in the interests of mankind. That time is now.
Mr President, is the European Union going to finance research involving human embryos, yes or no? That is the crucial question.
The essence of this topic is not so much monetary, as it is ethical – a discussion about good and bad. It is not so much about whether funding is good or bad, but about whether this research is good or bad . That is what this is really about.
When we debate the funding of stem cell research, why can we not simply state the fact that in many Member States, this research is not permitted, and that, consequently, we should not use Community funding in those countries? What is wrong with this logic? If it is not done in some Member States, fine, but it is a punishable offence in a number of others. How can we ask Member States to contribute to research to which they have fundamental objections? Surely that is a slap in the face for those EU partners?
I am in favour of stem cell research. I consider it our duty to look for therapies for diseases that are still considered incurable. I am also in favour of the EU setting aside funds for this. However, and this is where, in my view, the issue of ethics comes in, this research should not be at the expense of other human life. Human life, at whatever stage of development, should never be used in a merely instrumental manner.
The Commission proposal should therefore be rejected, not only because of the considerations of criminal law within the EU and of the destruction of human life, but also because it is not consistent with what has previously been agreed. The Council Minutes specify that the Commission will table a proposal in which further 'guidelines' are given for the decision-making principles concerning Community funding of research projects that involve human embryos and human embryonic stem cells. The proposal should therefore be about 'guidelines for principles for funding'. However, the Commission proposal is about 'conditions for funding'. That is quite different from 'guidelines for principles of funding'!
A principle could, for example, be: no European funds for research that leads to the destruction of human life. Another example of a principle is: in accordance with the principle of subsidiarity, no funds for research that is prohibited in certain Member States. Another example from my Amendment 55: no funds for ethically objectionable research if less objectionable alternatives are available.
Although the Commission claims otherwise, there are most definitely alternatives in the issue of stem cell research, namely research involving human somatic stem cells (so-called adult stem cells). A research report was recently published on this topic by the Dutch Lindeboom Institute, in cooperation with the Israeli Business Ethics Center of Jerusalem. According to this report, which makes reference to dozens of scientific publications, the most recent scientific developments involving adult stem cells offer a wide range of possibilities for therapies of degenerative diseases that do not rely on research that involves the destruction of human embryos. These developments, I quote, ‘seem to indicate that embryonic stem cells are not essential for medical progress’. There are therefore alternatives to destroying human embryos.
Finally, if this Parliament refuses to concentrate on the funding of only adult stem cell research, the Liese report’s approach still deserves a great deal of support. I would quote Amendment 61 to illustrate my point.
Mr President, it is rather strange that Members of this House – such as Mr Hyland – should have accused those in favour of releasing funding for scientific research on embryonic stem cells and attempting to impose a scientific model on Europe, on the European Union and on Parliament. What is happening in Europe, with the national laws of some Member States, is exactly the opposite, namely that ethical prejudices are blocking research for all citizens, not just for those who wish to stand aloof from such research and its results on ethical grounds.
The European Commission has produced a compromise, which is already at the very limit of acceptability for scientific reasons: the European Commission excludes funds for what is known as therapeutic cloning from Union funding. Why, however, if this funding can, as it genuinely can, provide the hope of treatment and of survival – I say the hope, not the certainty, for we in this House, unlike members of other parliaments, do not have scientific certainty – for millions of people in Europe? The European Commission has already been forced to make compromises of an ethical and moral nature, as you call them, and to renounce this kind of funding. Fine, or rather it is not good at all, but now enough is enough: there need be no more constraints; there are no scientific grounds for imposing more limits.
Then, as regards the issue of the date, the draft amendments state that stem cells – I am referring to Mr Nisticò’s proposal – must have been derived before 27 June 2002. Why, however? What are the ethical grounds for using older embryos which are out of date from a scientific point of view? Indeed, you do not give the scientific grounds. The reason which you give, namely that new embryos must not be produced, is, quite simply, ridiculous, for any research scientist will tell you that this problem does not exist. If scientific research were to be allowed, there would be no difficulty in obtaining embryos, nor would there be any need to produce them specifically for the purpose. There are tens of thousands of embryos in Italy and, I imagine, hundreds of thousands in Europe, which have been frozen and for which there is only one alternative to scientific research: the dustbin. The Chairman of the Committee on Legal Affairs and the Internal Market, Mr Gargani, believes that an embryo is a human being, then? Does that mean we should consign that embryo-human being to the dustbin rather than using it for scientific research? Let Mr Gargani and all the others try and save those hundreds of thousands of lives frozen in laboratory freezers! This has nothing to do with science. An attempt is being made to impose an ethical and a moral principle, and this is being done – I am referring to those who are trying to table amendments which are even more limiting than the Commission’s proposal – by means of a device which we will not allow: setting up research on adult cells as an alternative to research on stem cells. Unlike you, we scientific research antiprohibitionists, do not know whether research on adult cells or research on embryonic cells will produce results first. We do not know and we do not claim to know, nor do we presume to tell Parliament that one kind of research is better than another: they are both valuable. We must proceed with both kinds of research, and the first to succeed in saving the lives of the citizens of Europe and the world will be the better. We do not claim to have this scientific knowledge, and it would be better if you did not either.
We hope that the Italian Presidency of the European Union, which has been so respectful of the Union’s positions in failing to muster the courage to propose a moratorium on executions, will, at this juncture, seeing as this is the approach it has chosen to adopt, do the same where scientific research is concerned and not boycott the Busquin proposal. Let us open the door to funding for therapeutic cloning!
Mr President, research using supernumerary embryonic stem cells is necessary to bring closer the day when adult stem cells can be used therapeutically to cure 'dread diseases'. I am sure that goal is desired by everyone.
Parliament's previous compromise was accepted by an absolute majority of this House. This restricts funding of research by the European Union only to embryos which are surplus to IVF requirements and are destined for destruction only at the undifferentiated stage of development up to 14 days and only in those jurisdictions where there is effective and strict regulation and it is permitted by law. This has yet again been adopted by the Committee on Industry, External Trade, Research and Energy. I regret that our rapporteur has represented his own position, rather than that of the committee.
The suggestion that the European Union cannot fund ventures that are not permitted in any one Member State opens an absurd and dangerous precedent. What about nuclear research and the growing of the tobacco? I should like to tell Mrs Breyer that Germany permits research on embryos, even if German embryos are exempt.
What is the purpose of a cut-off date? If it is valid to use embryos produced before a date, can it be invalid to use embryos produced after that date? An amendment by Mr Nisticò is flawed by the fact that it restricts itself to stem cell lines and not to embryos.
Do we have so little trust in European IVF practitioners that they might be tempted to overproduce embryos for ulterior purposes? That is surely an unjustified calumny on an honourable profession.
Is it more Christian to walk by on the other side and leave our fellow human beings lying in the ditch on the road to Jericho, smitten by Parkinson's Disease, Alzheimer's Disease or spinal injury? God gave us humans inquiring minds, the ability to tame nature, the brains and skills to improve our lot on earth. Yes, we must respect human dignity and I completely respect my colleagues' strongly held views as to what human dignity is. However, I ask is it an early-stage embryo destined in any case for destruction, or is it your parents struck with Parkinson's Disease, or your teenage son paralysed with a broken neck? The Research Committee's considered position – Amendment 10 – is a position we must support. We must persuade the Council of Ministers to do likewise.
Mr President, this Parliament gave its views clearly during the reading on the Sixth Framework Programmes. Those views were reinforced by the Committee on Industry, External Trade, Research and Energy last week: we are in favour of the development of therapies for dreadful diseases by the use of embryonic stem cells under very strict conditions, with no creation of embryos for research, with the use of supernumerary embryos, with the consent of parents and without payment. I regret the intolerant anti-European rejection of subsidiarity by some colleagues this afternoon. We believe that the exploration of other forms of stem cell, and indeed comparisons, are essential.
Now to the matter of dates. I regret that the Commission chose to introduce a date, because it has encouraged some Members of this Parliament to put forward even more absurd dates. This has been done in a rather sly, hypocritical and misleading way in that not simply different dates, but also different procedures – with stem cell lines and not with embryos – have been proposed. The hypocrisy of those amendments should be exposed so that Members are absolutely clear on what they are voting.
I have a direct question for the Commissioner. Is it true that the dates suggested by Mr Nisticò and others would drastically reduce the availability of stem cell lines to make the European Union totally dependent on the United States, Israel and other countries for lines under patent? Would this damage European Union science and, most importantly of all, would it damage the prospects of helping people who are suffering from terrible diseases?
Mr President, Commissioner, I wrote the draft opinion of the Committee on Legal Affairs and the Internal Market. Because the majority of the committee differs from the majority in Parliament and because the right is considerably over-represented, the opinion took, however, a form I was unable to accept. I did not, therefore, want my name to appear on it.
My legal analysis differs totally from that presented by the committee chairman, Mr Gargani. Firstly, there are no obstacles to this research under the Oviedo Convention. Secondly, I have to say that Mr Gargani’s analysis of what the research programmes mean in legal terms was also completely irrelevant. It was a very long way from the truth.
I also observe in my proposal that the European Group for Ethics, of which the Commission and ourselves can make use, has not excluded embryonic stem cell research. What is the point of an advisory group if we do not listen to it? For me, as for many others, the most important ethical issue is about reducing human suffering. That is something we can do if, in regulated and open ways, we try to cooperate and to do what many speakers have said we must in order to reduce suffering through diseases such as Alzheimer’s and Parkinson’s. We must have public funding, and the funding must be European if the results are to be made available to all Europeans.
I should, however, have liked to have seen the time limit removed from the Commission’s proposal. It is not justified on ethical grounds. I view with great satisfaction the committee’s Amendment 11 about removing the demand that all alternative methods must have been examined. It leaves room for a very great deal of arbitrariness, and I support what has been said by Mrs Plooij-van Gorsel, Mr Bowe and others.
– Mr President, ladies and gentlemen, yes! Yes to research. I remember the temporary committee on human genetics; yes to research and yes to the compromises reached in the sixth framework programme. And then we perhaps need to talk about something that no one has yet mentioned, even though I have been listening to the debate from the outset. There are those who are here to criticise this research and reject it because of something that has remained unsaid and that I am going to say out loud now. It is almost a vulgarity; it is the word ‘abortion’. There are some here who are refusing to support this research in a bid to fight against abortion.
It is all very well to talk about suffering, Parkinson’s disease and so on, but I would also like to talk about this issue, because it concerns women’s rights. There are two aspects to this. Firstly, research on stem cells is not an ethical battle over whether or not there is a right to abortion in European countries.
Secondly, however, men and women are not on an equal footing where embryonic stem cells are concerned. I would be glad if someone other than myself were to say this in this House. There are a whole series of amendments, Commissioner, that seek to ensure that this is not a source of financial gain, and that you reject it on the basis of Article 152 on the grounds that this is not within the competence of the European Union and our institutions. In fact, I might remind you that Article 3 of the Charter of Fundamental Rights provides that the human body cannot be a source of financial gain, and I would also remind you that this charter will – as, I hope, all of us here wish – be incorporated in the constitution very soon. Moreover, I would draw your attention to the fact that, even though embryonic stem cells do after all affect first and foremost women, and what women carry within them, there is no question of their becoming research instruments, economically speaking. This is not to be a source of financial gain. Even though we might think that it is not up to us to say it, I nevertheless believe that we should confront this fundamental and historically significant issue.
Mr President, I am just taking over the minute allotted to my colleague Mrs Ahern, who has unfortunately been unable to get here on time. I have to ask you again, Commissioner, whether it is true, as we have been informed, that this has to do with only nine of the 15 000 projects forming part of the Biomed programme?
If this is just about these few projects that we are discussing with such passion, then I cannot repress the suspicion that this is an un-called for attempt at making embryo research respectable in the EU. All the Member States that want to engage in this sort of research, and which has passed legislation permitting it, can do so, but without funding from the European Union. I get the impression that your concern is with something else, that this is about preparing to breach an ethical dam and open the door to research on embryos.
If this is just about these few projects, then I ask myself why you are doing this and thereby needlessly bringing discredit on the Research Programme as a whole? I can tell you right now that, although I hope it will not happen, if a majority in this House supports research involving the destruction of human embryos, then that will have to be tested against European and constitutional law. In Member States such as Austria and Ireland, it is a criminal offence, and it is not acceptable for something punishable within the European Union to receive funding from it. This amounts to a major problem for European and constitutional law.
A few final words on stem cell research. Why the dates? What matters to us – if this fallback position …
Mr President, Commissioner, ladies and gentlemen, this debate can clearly not avoid the basic issue and fail to deal with the fundamental ethical problems, even though they are not what we are here to discuss and decide on now. If they were the issue, I would happily say to Mr Cappato – who criticised national legislation banning this type of research for being prejudiced – that there is no prejudice here; this word is always used as a smokescreen when there is disagreement. This is a principle, not a prejudice – the principle that an embryo has human life. More than this, it is a known fact and recognition of this fact.
This is not, however, what we are here to discuss. As various speakers have stated, we are only looking at the issue of European funding for this type of research. On this point I fully agree with Mr Bowe, who holds a completely different view of the basic issue. He said – and I agree with him – that there is no European consensus on this issue and because there is no European consensus there can be no European funding in this area. That and that alone is the issue at stake. Otherwise, we will be breaching the principle of subsidiarity, which we believe must be scrupulously observed. If there are Member States that wish to undertake this type of research, then let them. If it is legal in their countries, let them, but let them do so with their own financial resources. Using Community funds, particularly funds contributed by citizens in countries where such procedures are illegal and are even prohibited by law, would constitute a breach of the principle of subsidiarity. This would constitute a financial breach of the substance of the principle of subsidiarity.
This is basically what we are fighting for in this debate, although we are happy to engage in ethical debate if necessary. We must emphasise, however, that this is not the real issue. Furthermore, I wish to add my voice to those of my fellow Members who are calling for greater priority and greater investment to be given to research into adult stem cells. I urge the House to support the amendments tabled by Mr Gargani, which express the opinion adopted by a majority in the Committee on Legal Affairs and the Internal Market.
– Mr President, the debate on the use of stem cells in research has to be based on fact and steered away from emotional argument. Talk of life and death distort reality. Stem cell research is only a question of life, as research can help save countless lives each year. For this reason EU funding must in future be targeted at stem cell research.
As the Commission proposal also states, stem cell research is expected to play an essential role in promoting the development of forms of treatment in many areas of medicine. This applies in particular to the treatment of various degenerative diseases such as Alzheimer’s disease and Parkinson’s disease but also to more common diseases such as diabetes, the number of cases of which has rocketed.
For Europe to be able to exploit stem cells successfully in the future the most important thing now is to set aside adequate resources for basic research into stem cells and furthermore permit the funding of embryonic stem cell research under the Sixth Framework Programme. This will ensure that research in the field can make progress within a regulated framework and that European researchers and ultimately patient groups can benefit immediately from new knowledge and skills in the field. If the use of stem cells is not permitted under the constitutions of some EU Member States, that must not be a barrier to research, and the benefits obtained from it as a result, in other EU countries.
I am against artificial deadlines. It is wrong to set dates before and after which stem cells can be used. Of course ethical principles and technical safety measures have to be complied with, but now, ladies and gentlemen, it is a question of cells that will be destroyed in any case. In any case, we have to use our common sense in this matter.
Mr President, ladies and gentlemen, Commissioner, the revolutionary technique of therapeutic cloning echoes to a large extent man’s ancient dreams and myths. Therapeutic cloning opens up a whole new area for human knowledge and medicine. Dogmatic attitudes in this field, particularly those based on the Bible, are therefore pernicious. They demonstrate little concern for the reality of people’s lives. Loyalty to beliefs and to their origins is their . We all agree with the universal ban on reproductive cloning but this does not mean that it is a taboo subject and that it should be likened to devil-worship, which is what we are seeing at the moment. Only recently, an extremely eminent French philosopher, Marcel Conche, in a book entitled ‘Confession of a philosopher’ which is a dialogue with André Compte-Sponville, claimed provocatively that the right to be cloned, provided, of course, that it is subject to strict rules is – would you believe – a fundamental right. I do not share this view, but it is a fine exercise in intellectual freedom. Those who would like to ban cloning outright but are unable to achieve this are putting so many obstacles and barriers in its way that research will be completely stifled. We cannot accept such a blatant strategy.
Unlike Mr Lisi, I see no good reason for completely excluding Community funding from the Sixth Framework Programme for Research ‘Research using embryonic stem cells’. It should be emphasised that, even today, it is impossible to tell which stem cells, those derived from embryos, from foetuses or adults, best meet the needs of fundamental research and clinical applications. The answers clearly lie in undertaking scientific research and in the freedom given to scientists and researchers.
– Mr President, given the way that society is currently organised, where economic decisions are determined by profit, I do not trust the way in which industrial groups use scientific discoveries. But it is not the freedom to research that poses a problem, because research is what leads to human progress. We do not accept that the most reactionary pressure groups should be able to censure research on the grounds of religious interdicts or for whatever obscurantist reason it might be. We will therefore be voting against any amendment that seeks, on pseudo-ethical grounds, to ban research on stem cells from supernumerary embryos. Citing respect for life as a reason to oppose research on a mass of embryonic cells is all the more unacceptable because it prohibits therapeutic advances – and these have been made – that make it possible simply to save lives. In addition, these objections sometimes come from political movements that are apologists for the most odious wars, when it is not stem cells that are destroyed but actual human beings.
I will finish by saying that in France, scientists have just demonstrated in protest at cuts in research funding. I support their protests. If there is not enough money for research, we should take some from the defence budget, which, conversely, is steadily rising.
Mr President, as has already been said here, a couple of years ago, when we held the debate on the Sixth Framework Programme, a compromise solution was reached on the conditions under which research on stem cells could be funded. Let there be no doubt that this was a compromise solution between those people, such as myself, who preferred a more open and liberal position and others who advocated more restrictive solutions. Consequently, now that we are debating the issue once again, it does not appear logical that that compromise solution should be considered an extremist position and that other parties, opposed to research on stem cells, should tell us: let us now seek a compromise between that solution and our position, which, at the end of the day, means rejecting any possibility of funding research with stem cells.
No, Mr President, this is not a good system. It is a form of subterfuge aimed at hindering the European funding of research with stem cells, when there are many countries which allow it, because there are significant sectors of the scientific community and of the social community in general which believe that researching with stem cells can lead to great progress in the fight against the extremely serious diseases which devastate us today. I believe that this way of working is not worthy of the European Parliament.
It could have been said – and this would seem logical – that, since it is exclusively a question of funding, the funding would be allowed. Mr Ribeiro mentioned the principle of subsidiarity, well, let us accept it. We could say: European funding is allowed in all countries which allow research with stem cells. Under what conditions? Under those allowed in accordance with the principle of subsidiarity in those countries.
Nevertheless, rather than maintaining this position, we have upheld the agreement which was reached on the Sixth Framework Programme. Let us not now aim, as a result of intolerance, not just to destroy the European Area of Research, but also to prevent and hinder successful research in this area in the countries where it is allowed.
Mr President, I had the privilege of serving on the human genetics temporary committee in 2001. I recall that the House was completely polarised on that issue. The rapporteur produced a compromise that neither side, in the end, was prepared to vote for. Therefore we must recognise that there are widely different opinions honestly held in this House. Mr Blokland tells us that the issue is simply one of right or wrong. However, with respect Mr Blokland, it is a question of your opinion of right and wrong. Other colleagues in this House take a different view of what is right and wrong. I know that there are Members who hold strong religious views. For example, our rapporteur, Mr Liese, has strong religious views. However, I would say to Mr Liese and those who think like him that they have no right to impose their particular views on the whole of European society through the means of legislation.
There are third countries where religious fundamentalists seek to impose religious laws on the whole of society. Most of us in this House would condemn that practice and yet some of us are seeking to do it here.
Many colleagues propose alternative research methods – for example, that we should use adult stem cells. Most of us are not scientific experts. This is not an issue which we are able to judge. It is an issue which we should allow scientists to judge in order to make the best decisions in the interests of research. If we are serious about promoting research in the European Union, if we are serious about promoting the economy of European Union Member States, then we should not support these backward-looking amendments that seek to restrict research in this way.
Mr President, I have a question for the Commissioner. Commissioner, I really do not want to provoke you, but your answer does give me real cause for concern. Amendment 18 states that, ‘In addition, research on embryo or foetal stem cells deriving from spontaneous or therapeutic abortion may be funded.’ Rumours have it that the Commission is already doing something of the kind. You see, abortion is legal – up to the third month in Austria. By then, the child’s heart is already beating. If the child is handicapped, whether mentally or physically, it can be aborted up to the ninth month. Will there be some point at which we say that we want to save life, even if the child had to die anyway? Will we also do that with a three-month old child whose heart is beating, or with a nine-month-old child whose death is inevitable?
Abortion is carried out quite legally. You know, the reason why I find these arguments so horrifying is that I heard them a number of years ago when a former Nazi doctor was on trial in Vienna. During the Nazi era, he carried out experiments on children with serious mental handicaps. The argument by which he justified his actions was that these children would have to die anyway, and that he wanted to help other people.
Let me say something to Mr Cappato. My dear Mr Cappato, you are such a charming chap! Even at the moment that your mother’s ovum came together with your father’s sperm, even when you were a tiny embryo, you were just as charming, just as handsome as you are now, your voice was as easy on the ear as it is today. You were already unique. Never before had you had the chance to come into the world, and never again will there be another Marco Cappato. Even as an embryo, you were already a personality. And Mrs Matikainen-Kallström, you have a little baby! This baby was an embryo, and it was your baby. Your child’s laughter, the colour of its skin and eyes, all were already present in the embryo. I do not believe that anyone would say they were prepared to sacrifice their own child, even only as an embryo, for the sake of saving someone else.
Mr President, I was against the compromise reached by Parliament on this issue at the time, and I am against the Commission's proposal today as well and, consequently, the Liese report. And there are procedural reasons for this, because I believe, in agreement with the Committee on Legal Affairs and the Internal Market, that within the framework of the internal market and since there is freedom of establishment, Community funds cannot be used to finance research which is not permitted in some Member States.
Above all, however, I am against this for reasons of principle, because I am against any research which involves destroying a life, however incipient it may be and however noble the intended aims of this research are. All lives, regardless of their stage of development, have the same value and we cannot save some lives at the expense of others because, although the life being destroyed is embryonic, it is a life just the same.
I agree that research has to be promoted, in particular if the aim is the well-being of patients suffering from serious diseases, and I am in favour of freedom of research but we must always fully respect human life and the dignity it deserves.
The possibilities opened up by research with adult stem cells are very hopeful and much closer. Very positive results have already been achieved. Let us therefore focus the programmes’ funds on this type of research, which, furthermore, does not pose any ethical problem. Because, however many time limits we set, however many ethical principles we establish to justify this research, the destruction of an embryonic life represents a clear violation of the most fundamental of these principles, these principles which we say we defend and which we do defend: respect for human life and the dignity it deserves.
Mr President, as parliamentarians we have a duty to uphold the democratic will of the citizens we represent in keeping with the laws and the constitutions of our sovereign Member States. We must also ensure that in the European Union human dignity is protected and the weakest and most vulnerable are defended. It is unacceptable for human life, whatever its age, to be treated as a commercial product, without regard to that life or the price paid by women in supplying the embryos.
It is deeply disturbing that the European Commission, supported by Members of this Parliament and certain Member State governments, is seeking to impose public funding of controversial and unethical research without proper public debate and without the opportunity for national parliaments to respond. There has certainly been no debate in Dáil Éireann. This proposal is against not only laws and constitutions, but also the conscience of millions of citizens. It also pressures applicant and Third World countries to become part of an EU market-place for human embryo research.
This controversial research has no scientifically positive results and, as our rapporteur has pointed out, is high-risk. Let us not play on the hopes and fears of sufferers. Let us use public funding for adult stem cell research, which has positive scientific results and may be as effective as research using embryonic stem cells. The Committee on Legal Affairs and the Internal Market rejected the Commission's proposal and I urge support for the amendments tabled by its chairman, Mr Gargani, which I have co-signed with other Members.
Last week a key committee in the Irish Parliament also voted to reject this unethical research. There is a public outcry in Ireland. Tánaiste Mary Harney and the Irish Government have no mandate to agree this funding on behalf of Irish citizens. Just as there was no public mandate for an EU Constitution, there was clearly no mandate for this unconstitutional and unethical use of taxpayers' money.
Mr President, there is one fundamental reason why this debate becomes heated at times. It would be very easy to draw on legal arguments. Many Members have already raised the basic question: can the European Union, with great difficulty, adopt an initiative, which does not have backing in all the Member States of the Union? That would be one of the many possible – if you will forgive the expression – hypocritical approaches to the issue. On this matter, there is a basic problem, which politics cannot resolve: politics is the art of the possible and, without a doubt, the art of compromise, but compromise on fundamental values is impossible. Therefore, on this matter, with due regard for the positions of all the Members and with due regard for the positions expressed by the Commission, all the attempts that have been made thus far seek to open the door to a new process, and that process involves tampering with the principle of life. For some, this path is completely acceptable, and for others it is a path which is not acceptable because it runs counter to certain fundamental values. That is why, as I see it, none of the attempts at compromise that have been made – although I commend the wisdom, ability and capacity of the Members – has achieved the ultimate goal.
As regards the process in question, I would draw your attention not so much to the initial phase, the phase we are experiencing now, which is extremely important because the treatment of a number of degenerative diseases is at stake, but to what will happen when we have decided to meddle with life: not in the short term, that is, but in the medium and long terms, and these are all questions of eugenics. We are going the same way as we did with the atom: in exploring the possibilities of the atom we made the atom bomb, and now we need rules to take us back a step. At this juncture, therefore, on a matter such as this, which is much more complex and much more sensitive, there may well be a need for further reflection.
.  Mr President, my group has given me another two minutes, and so I can deal with a number of the questions put by some of my fellow-Members.
For a start, it is unfortunate that not only the Commissioner, but also a number of Members of this House have asserted that the adoption of Mr Nisticò’s proposal would make research impossible or – to put the charge in a diluted form – that we would then be entirely dependent on the United States. Can you confirm, Commissioner, that Sweden is situated in Europe rather than in the USA?
Most of the stem cell lines listed in the NIH register come from Sweden. I once took the trouble to consult the people who manufactured them. Let me quote from Professor Lars Hamberger, whose unequivocal response, in an e-mail, to the question as to whether these stem cell lines were available to European researchers was as follows: ‘At present, we have 24 stem cell lines, out of which 20 are relatively well characterised. In the case that European researchers want to get access to these cell lines they can apply to us, and if the respective country laws and regulations permit export we can arrange, and we have already distributed a few cell lines to Europe.’
So these cells are available; I have had similar answers from the other institutes. Mr Nisticò has again drawn my attention to the fact that his proposal actually goes further than the Americans’. This is not just about cells, but about cell lines and a later date, so I ask you to desist from asserting that all research would be made impossible.
Let me conclude with a thought that I ask Members of this House to take on board. Many of us have mutually contradictory interpretations of what subsidiarity means. I ask you, though, to imagine for one brief moment that we are dealing with a different type of research, for example, research involving cruelty to animals, specifically primates or anthropoid apes. In that event, I think the arguments would be reversed. What is absolutely vital here is that, day after day, the Commission says ‘no’ to research projects.
I agree with Mr Linkohr that we must make more funding available for research, but, for as long as we are unable to fund uncontroversial projects, we have to think even more carefully than the Commission suggests about why we want to support controversial ones. For that reason, I believe that Mr Nisticò’s proposal really is a good compromise.
Mr President, on a point of order, I want to correct a misconception about the Irish Constitution which, it has been alleged, bans embryo research in Ireland. The Irish Constitution is in fact silent on the matter, as indeed is Irish law. The Irish Constitution does indeed ban abortion, but it provides for exceptions. The issue is not as black and white as it is being presented.
That was a point of clarification rather than a point of order.
Mr President, regarding the order in which amendments would be voted, I would suggest that when we look at those amendments referring to the date we take first those furthest away from the Commission's proposal, which includes a date. Those would be Amendment 68 from Mr Bowe and others, followed by Amendments 10, 64, 25 and 24. That would be a more logical order, given that they are furthest away from the Commission's suggestion. I hope the voting lists can be changed along those lines.
I will make sure that the services concerned are aware of your suggestion.
Mr President, there is talk here and there about information from Stockholm and Sweden concerning how many stem cell lines there are. I wonder about the date to which the answer obtained by Mr Liese is relevant. A lot has happened since 2002. I have received an answer from the Carolingian Institute to the effect that they only have three well-characterised stem cell lines now available to them. That is significantly fewer. I hope that the Commission discriminates according to date in this area.
– Mr President, the Commission does of course attach great importance to your work and has taken a keen interest in it; it has also examined your amendments closely.
It was pleased to see that, at the vote in the Committee on Industry, External Trade, Research and Energy, a clear majority emerged in favour of providing Community funding for research projects involving the procurement of human embryonic stem cells from supernumerary embryos and therefore the creation of new lines. This is an important point in support of research which will in all likelihood have beneficial effects on the treatment of major health problems.
The Commission does, however, have some difficulties with those amendments that seek to remove the 27 June 2002 cut-off date for the creation of supernumerary embryos, as proposed by the Commission on 9 July. I acknowledge the fact that this date has no scientific basis: it is simply linked to when the framework programme was adopted. In effect, the Commission, like Parliament for that matter, had gone along with the majority at the vote on the framework programme and that is why this date has been taken as a reference date. Furthermore, this proposal should be seen, as Mr Bowe said, as a compromise gesture, a signal to those who want – and I understand this, as it is quite legitimate to hold a different opinion on the subject – to prevent in vitro fertilisation being diverted from its objectives and being used to create embryos for research. We have always said very clearly that we do not want embryos to be produced specifically for research purposes.
The aim of including this date is then to show that we are not encouraging the creation of embryos for research purposes, but that existing supernumerary embryos may clearly be used for research because, as several Members have said, they are no longer part of a parental project.
On this basis, the Commission is able to accept a majority of the amendments, which are I might add excellent, thanks to the work done by the rapporteur and the whole of the committee. The amendments concerned are Amendments 1, 4, 6, 7, 8, 9, 12, 13, 14, 15, 17 and 18, either in full or in part, subject in some cases to their being redrafted. These amendments clarify the content of the proposal and thus correspond, as Mrs Plooij-van Gorsel stressed, to the position agreed by Parliament when the framework programme was adopted. I would remind you that Parliament’s proposal was also based on the opinion of the European Group of Ethics, which had set out what could be done.
In response to Mrs Breyer, I would add, along the lines of what I have just said, that the fact that there have not been many expressions of interest – nine so far – was to be expected, because generally speaking there are few really competent research teams working in new research areas. Moreover, it is better that this be the case, because in an area like this it is genuinely competent teams that we need, which can provide a maximum guarantee that the dossiers will be dealt with ethically.
The Commission cannot however accept Amendments 2, 3, 5, 10, 11, 16 and 19, in particular because they seek to remove the date fixed for the reasons that I have just explained. We wanted to produce a compromise and we wish to keep this date. This applies, amongst others, to Amendments 5 and 10, which delete the reference to this date.
Amendment 11 removes a condition from the Commission proposal. I will take this opportunity to stress the conditions, because much has been said about different methods, in particular those that use adult cells or cells from the umbilical cord. In this regard, we state very clearly, in the point deleted by Amendment 11, that we need to ensure that all other alternative methods have been examined and demonstrated not to be sufficient for the purposes of the research in question. This is also a signal to those who are not in favour of these research developments. This type of research will only be developed if it really is a solution that is scientifically proven to be necessary. In other words, many scientists, including those who are not, from an ethical point of view, in favour of research on supernumerary embryonic stem cells – like some of the professors who took part in our meetings – have to recognise that this method is worth exploring, that it complements research on adult stem cells and that it should not be ruled out.
I would like to finish with the amendments that Mr Nisticò has tabled here in plenary. I recognise that Mr Nisticò always goes to great lengths to reach a compromise. I might add that he made a similar effort at the parliamentary vote in June 2002, because it was his amendment around which the consensus was built that formed the basis for the Commission proposal.
Mr Nisticò, the amendments that you have tabled here are not entirely neutral, however, and this also answers Mrs McNally’s question. When you link cells and supernumerary embryos with cells and lines already in existence before 27 June 2002, you put a total restriction on research. Nevertheless, I would like to make it clear – for the sake of Mr Liese, who is obviously very familiar with the dossier, but sometimes confuses the different concepts, lines and dates – that, on 27 June 2002, there were no stem cell lines in existence in Europe, at least formally speaking. The existing European stem cell lines appeared later in Sweden. In response to Mrs Thors, I would say that you can ask the researchers in Karolinska; three lines turned up there sometime after September 2003.
If you incorporate this amendment, you will therefore create the following problem: the only stem cell lines that were in existence before 27 June 2002 are in American, Israeli and Asian hands. This means that you are linking them to trade mechanisms, because the American lines are available but under commercial contract. You would not give Europe the slightest possibility of developing this type of research, which is worthwhile; you would not allow Europe to move from embryo lines to existing stem cell lines. Today there are more of them in existence. There are two in the United Kingdom and seven in Sweden (three in Karolinska and four in Gothenburg), but they appeared after 27 June 2002. You are therefore putting Europe at a disadvantage in two respects: in terms of scientific value and also because of the fact that the lines from before 27 June 2002 are sold on the open market. This is therefore completely contrary to the spirit of what many people have in mind, which is for that matter what the Commission also has in mind: under no circumstances can supernumerary embryos be a source of profit. I cannot be clearer than that. We do not want stem cell lines to become marketable commodities; they should simply be made available to the European scientific community.
At present, they are not available to the European scientific community, except in exchange for payment. They are also being imported into Germany. Research is being carried out on imported stem cells that have been traded. I have every respect for differences in ethical views, but your line of argument does not hang together. Your reasoning is internally consistent when you say that you do not want research on supernumerary embryos. That is consistent. But you cannot link this to a date; the date is a symbolic gesture, a compromise, so as not to encourage the creation of supernumerary embryos and stem cell lines. That is totally contradictory and runs completely counter to high-quality research at European level, quite apart from the fact that it does not resolve the ethical problem either. We could not accept this amendment if it were to be adopted in plenary. I am quite happy for you to try to find solutions, but this one does not make any sense.
I would like to thank Parliament for its work on this difficult and sensitive dossier, which affects each one of us and indeed life itself. I understand that there are differences of opinion. That is a sign of Europe’s greatness. But there is also a value: research. The purpose of the Commission’s proposal was to try to respond, as has been said, to a concern expressed both by Parliament and the Council of Ministers at its meeting of 20 September 2002. The Commission has worked to provide a framework for this research with strong, consistent ethical rules, in such a way that fundamental principles can also be defended in this area.
Thank you very much, Commissioner.The debate is closed.The vote will take place on Wednesday at 11.30 a.m.
No scientific evaluation justifies research on embryonic stem cells and researchers have said that using these cells for therapeutic purposes has proved unsuccessful. Nevertheless, alternative methods, such as adult stem cells, offer very promising results. Two comments must be made on the argument, which enables this fundamental research on embryonic cells to include adult stem cells. First and foremost, existing cell lines are sufficient and this is the proposal by Mr Liese. Then, it ignores the fact that the purpose of adult stem cells is to repair tissue on the patients themselves, whilst the purpose of embryonic stem cells is to follow the development of the human being from conception onwards.
The Commission proposal is ambiguous and inappropriate since scientists do not promise any results for 10 to 15 years and this research does not match the urgency of the needs of patients who are suffering while they wait for a treatment to be found. We need to prioritise funding for research into adult stem cells, the only alternative method which does not raise ethical issues and which is a technique that has been approved by all Members. I will not support the Commission proposal amended by the Committee on Industry, External Trade, Research and Energy and I will vote in favour of the Gargani amendment, to which I also added my name.
The next item is the report (A5-0389/2003) by Mr Linkohr, on behalf of the Committee on Industry, External Trade, Research and Energy, on Investing in research: an action plan for Europe [COM(2003) 226 – C5-0381/2003 – 2003/2148(INI)].
Mr President, my report is less controversial, but, I believe, no less significant. It makes the simple claim that Europe must invest more in research. The proportion of Europe’s gross domestic product devoted to research expenditure is to increase to 3% by 2010; one-third must be raised from public funds, and two-thirds to be contributed by industry. Only in this way can the European Union become the most competitive region in the world, which is what Europe’s Heads of State or Government called for in Lisbon as many as three years ago.
The Commission endorses this call and has calculated that, by 2010, industry’s expenditure on research will have to increase by 9% per annum, and the public contribution by 6% per annum, if this target is to be reached. We are nowhere near doing that. Even though the EU is more populous, the USA spends USD 140 billion more every year on research; the National Institute of Health, which deals solely with medicine as a life science, has USD 28 billion at its disposal – more than the whole of the rest of the world spends in this field. Its budget has doubled over the past five years, and, in 2004, it will be getting another billion dollars, itself equivalent to over two-thirds of the budget of the German Research Foundation. The National Science Foundation will also have its funding increased by 6%.
The USA is not alone, though, in increasing its expenditure on research, which is already at a high level; Japan has sharply increased its spending on research, even though its economy is flagging. In 1997, all parties in the Japanese parliament joined in taking the initiative in adopting a ten-year plan, with substantial rates of increase to encourage young scientists. Canada, which was facing economic recession some years ago, has consciously invested in science and technology and is now reaping the economic rewards of its efforts. In the past year alone, the sum of CAD 800 million was made available for the purpose of attracting foreign professors to the country. In Europe, by contrast, spending has been static and has, in some countries, even been reduced; despite all their pious utterances, most EU countries are cutting back on education and research. Fewer and fewer students are interested in physics, chemistry, mathematics and biology. Enterprises are moving their research to the USA. UNICE is already talking in terms of the threat of de-industrialisation. To be sure, there are exceptions: Sweden and Finland are showing us what everyone should be doing. Why is it, though, that it is the larger countries that are neglecting research? I have just received a letter from Italy, where a competition was held to appoint 1 600 scientists to university posts. They have now spent two whole years waiting to be appointed because the funding has not been made available.
Surely, though, this cannot be just about money; after all, we spend a lot of money on subsidising all sorts of things, including EUR 900 million from our budget for tobacco cultivation alone. It is evident that what we lack is not money but the right priorities; it is in the past that we invest rather than in the future. What is to be done? We have to change course, or else our repeatedly calling for a knowledge-based society in Europe will become a sad joke, and then nobody will take the EU seriously any more. It will be seen as a tired and enfeebled colossus, a continent filled with boastful babble, fragile and old, nothing more than a historical museum.
I therefore have three demands to make in the hope that Parliament, the Commission and Council will endorse them. Firstly, there must be an increase in private-sector expenditure on research; a rate of increase of 9% per annum would be feasible if we were to do as the Commission communication on research policy recommends. To do that, we have to try every incentive, including tax exemption.
Secondly, we have to increase public expenditure. What this means for the EU’s research budget is that the Seventh Research Framework Programme must run to at least EUR 30 billion. I might add, by the way, that this figure corresponds to the annual increase of 6% for public-sector research expenditure that I have called for and takes account of the growth in the EU’s size.
Thirdly, the EU should act on the advice of the scientific organisations and set up a European Research Council, from whose resources basic research would be funded. If we are to change course, the new policy has to be set out, so I suggest that we hold, before the European elections, a European Scientific Congress in Brussels or Strasbourg.
Enough has been written, enough has been said; the Commission, too, has presented a convincing document. Enough of statements of intent; now is the time for action.
Mr President, I would like to thank Mr Linkohr who, naturally as rapporteur, carried out a very important task and who has, for a long time, been familiar with the issue. This is a very high-quality report, which is entirely worthy of the members of the Committee on Industry, External Trade, Research and Energy. I would also like to thank the rapporteur of the Committee on Legal Affairs and the Internal Market and its members.
Once again this report shows, and I am delighted about this, the importance that Parliament attaches to research and innovation. What is also very important is that this is a growing phenomenon. The Council of Ministers now regularly discusses research and innovation. The Growth Initiative introduced research and innovation as a key element of European growth. In the same way, knowledge production has – and this is quite logical – become a major political priority in the knowledge-based society. This is why, moreover, the 3% objective, which was discussed here in Parliament, was also adopted by the Council of Ministers and must be implemented. Mr Linkohr did, however, quite rightly mention that, in order to implement the 3% objective, an average increase of at least 8% is necessary, 9% for the private sector and 6% for the public sector. It is a good idea to repeat these figures regularly if we want to take up the challenge.
The actions proposed in the action plan are aimed at many aspects, in particular creating a more favourable environment for private investment as well as in research and that regards, in particular, the areas of competition, intellectual property, the regulatory environment, financial markets and taxation. Nor must we forget however, as you stressed, the issue of public support for research and innovation, which remains essential, as does, of course, the whole issue of fundamental research, and I will return to this after the speeches – which will no doubt provide some responses – on this European Research Council which is being discussed and formed. There is, of course, also a process and the action plan is the start of the process. There is no time to lose. Fundamentally, I believe that we need, once and for all, to not see research as an expense, but rather as a priority investment for the future of Europe. I think that this is the key element in the approach and I feel that, with the joint action by Parliament, the scientific community, and industry, there is greater and greater awareness that this is a question of life and death for Europe, in economic and social terms. I would like to thank you Mr Linkohr, and all of the Members too, for having given your backing to these issues and I hope that the next time I speak, I will of course be replying to more specific aspects of what has just been presented to you.
– Mr President, I would sincerely like to thank my colleague, Rolf Linkohr, for his commendable work in this important matter. There is consensus in the Committee on Industry, External Trade, Research and Energy regarding the fact that research funding in the EU should be increased significantly and promptly. Thus, on the threshold of enlargement it would be good to come up with some clear figures in addition to all the fine words. The final sum for the Seventh Framework Programme has to be EUR 30 billion. A smaller investment will not bring the same benefit.
One of Europe’s weaknesses has been insufficient SME involvement in research. Statistical illusion also has a part in this. The most important tool in Europe to achieve the 3% target is companies and in particular SMEs. At present, companies are doing much innovative work that is not statistically recorded at all as Research and Development and it cannot even be supported through the various public aid instruments. The reason for this is that the notion of innovation is vague, the rules can be interpreted in many ways, and, consequently, there is uncertainty over the fairness of the system. For this reason, it is this area that needs improving, because SMEs are often particularly innovative. They are also a driving force behind any kind of growth and the creation of new jobs.
Market-oriented research support for SMEs should be encouraged through special funding. Forms of public intervention, be they tax advantages or direct subsidies, must not, however, influence what types of subsidy are approved nor the permitted intensity of aid granted. Member States should in future be free to devise their own policies so as to ensure that the competition rules which are within the Community’s competence are neutral in relation to the choice of instruments.
The establishment of a European Research Council would strengthen the worldwide competitive position of basic research carried out in Europe at the highest scientific level. This would mainly come about by offering long-term funding at European level. There is a need to ensure that the European Research Council is granted sufficient resources, not out of the present budget, but over and above the existing research funding.
It is also important that the Commission should provide further and more accurate information about which forms of public aid do not distort competition. The Commission’s aims to investigate and clarify the Community’s R[amp]D state aid system and target such aid at horizontal objectives are very important and welcome.
Mr President, I should like to congratulate both the rapporteur and the Commissioner. We are lucky to have two committed men, both of whom realise the importance of science. I was re-reading the hearings documents on the appointment of the Commission and I was very pleased to see how far the Commission has gone towards the objectives the Commissioner set out at that time.
At the moment the whole credibility of European Union Member States is at stake. They have made declarations, including the one made in Lisbon, but they have not taken the action needed to put those declarations into effect. Indeed, some Member States have done precisely the opposite of what is needed.
The rapporteur, like many of us, endorses the Commission's recommendations and the action plan it has put forward. We plead with Member States to implement what they have said in their declarations. We need the Finance Ministers of the European Union to look towards the seventh framework programme and the necessary funding. We need to train and retain scientists; women scientists in particular are a wasted resource. There needs to be coordination between research infrastructure and regional policy. We must find out why countries like Sweden and Finland can do that whilst other countries cannot. We have much to learn from them.
I entirely support the creation of a European Research Council to give some coordination and coherence to our work, particularly in basic research. A recent meeting with astronauts made me more aware of the potential for science in Europe if we take the messages of the Lisbon declaration seriously. Almost all of us know them off by heart, but Member States have so far taken very little action on them.
Congratulations again to Mr Linkohr and to Mr Busquin.
Mr President, Commissioner, ladies and gentlemen, in Barcelona, the European Council decided in 2002 that EU expenditure for research and development needs to be increased to 3% of the Gross Domestic Product. This is a necessary target if we want to close the gap with the US and be the world's most competitive knowledge-based economy by 2010. Unfortunately, this 3% is currently not being achieved; it is only 1.9%. Industry must account for the lion's share of this 3%, because, according to the Council proposal, one-third should come from the government and two-thirds from industry.
This is an agreeable proposal, but the European governments should, however, create the right climate for industry to be able to gain a permanent foothold in Europe and to re-invest, particularly in development and in R[amp]D. This also applies to a great extent to small and medium-size enterprises. In various Member States, initiatives have been developed in order to provide financial support to starter projects from SMEs, especially in the field of technology. In this respect, the fact that technological research, especially high-quality research, takes a very long time to establish is being overlooked. That is why there is always a need for new funding, and this is not always forthcoming in Europe. Starting is not such a problem, but secondary funding is a huge problem. We are experiencing this in the Netherlands too, with the hugely successful 'Biopartner' project. However, an investment climate requires clear and transparent legislation, backed by sufficient and well-trained researchers. Moreover, the mobility of researchers in Europe is still a major problem, because researchers are being hindered by different working conditions in the different Member States.
I would therefore call on the Commission and the Member States to put their money where their mouth is and take specific measures to create a favourable business climate for research and development in Europe.
Mr President, Commissioner, ladies and gentlemen, there are a number of points in Mr Linkohr's report with which I agree. They include recognising the role of research and researchers and the need to increase expenditure and ascribing the importance to basic research which it deserves. For that I should like to thank our rapporteur.
On the other hand, however, there are also extremely dangerous points in keeping with the more general policy of commercialising everything. They include the reference to competition-orientated research in paragraph 5, the approach to intellectual property rights from the point of view of the commercial interests of private undertakings in paragraph 26 and public intervention for market-orientated research and financing which abides by the rules of competition of the European Union in paragraph 32.
We also have a proposal for tax incentives for private research activities, while the main international cooperation which appears to be of interest is at the level of undertakings in paragraph 41. The most worrying of all is that the suggested criterion for measuring the success of each research activity is if it has a positive economic result, while the introduction of a corresponding evaluation system is proposed in paragraph 37.
The above proposals and everyday political practice in research and higher education make the positive points in the report sound like a simple wish list. Thus, I disagree with the overall orientation of the final version of the report. We face the demolition of the system of values developed over previous centuries and the erection of a new structure founded on commercialisation and corporate profit.
Mr President, once more I would simply like to thank theMembers for their speeches and respond to some aspects of them.
First of all, as Mr Linkohr rightly said, I believe that what is very important is that we show that we are keeping a close eye on the next Financial Perspective, because this is what will determine the leeway after 2006 and, not least, the place of research and innovation in the European Union budget. As Commissioner for research and innovation, I submitted proposals and the Commission will present a document, but it is clear that there will be a major political debate next year and up until 2006. That debate will allow a Financial Perspective to be drawn up, which increases the relative share of research and innovation in EU budgets, and will do so in order to respond to various needs that have been expressed and to sustain the 3% objective.
Clearly it is also important that, when I think of new measures, I am thinking, among others, of fundamental research, which is not currently supported at European level. I am thinking of space policy, on which Mrs McNally and myself have just published a White Paper, which has obviously drawn on this desire to develop new technologies and to develop technology transfers and to sustain this level of scientific curiosity, which is determined by the desire to go further because there is the potential to do so.
Mrs Matikainen, however, you rightly stressed the role of small and medium-sized enterprises. It is true that the drive to transfer research to the economy, which is also a reality, is and must be greater for small and medium-sized enterprises. You are from a country that sets an example for us since, in Finland, 55% of small and medium-sized enterprises maintain regular contact with universities and centres of research. These areas must be extended to European level and there are, of course, methodologies, which must be specific to small and medium-sized enterprises. The Commission intends to adopt the category exemption of small and medium-sized enterprises regarding state aid for Research and Development at the beginning of 2004. As a result, from 1 January 2004, it will no longer be necessary for small and medium-sized enterprises to inform the Commission and, therefore, it will be possible for the various States and regions to adopt more individual and specific measures for their small and medium-sized enterprises.
Furthermore, as regards fundamental research, it is absolutely necessary that there is a clearer proposal on this field, in the Seventh Framework Programme, that also takes into consideration the current debate in the scientific community on the European Research Council. You have spoken about this European Research Council, which seeks to place the best scientific teams in the area of fundamental research in competition with one another at European level and consequently to support these areas which, as has been said, are comparable with what is being done in the National Science Foundationwhere the best teams have programmes at US level. We should have this type of programme at European level.
There is, of course, the issue that Mrs Plooij-van Gorsel, moreover, quite rightly stressed, and that is the issue of funding. This obviously includes public funding, private funding, which must be increased, and of course looking to the European Investment Bank, which could be more geared towards research and innovation, which is, incidentally, happening more and more. Also, in the Growth Initiative, which was adopted on 11 November 2003, we find the concept of ‘quick starts’, that is to say projects that can be implemented quite quickly. In addition, for the first time, EUR 14 billion is earmarked for projects for European structures and for essential European infrastructure.
We are, of course, thinking about all general network issues, all issues of space policy, regarding in particular the GMES and interactive telecommunications satellites; we are, of course, thinking about tri-electron lasers, which are crucial to the emergence of a new generation of research in molecular biology, in materials and in nanotechnologies because nanotechnologies will be essential, bearing in mind the shift from microelectronics to nanoelectronics.
We have made provision for a technological platform and, in this area; the Finnish centre is involved in implementing the shift from micro to nanoelectronics because it is there that the greatest challenge lies. As regards this challenge, we will clearly look into the issue of technological platforms. According to the sector, we will endeavour to bring together major players to determine research projects as well as research needs.
Moreover, to reply to a question from Mrs McNally, it is, therefore, through programmes that include questions such as: ‘what are you going to do?’ that we will get there. As regards the Member States, the 3% objective and the Growth Initiative call upon them to say: ‘this is what we are going to do. Here is our programme for us to reach the objective by 2010’. The Commission’s role will therefore be to encourage, because even if we cannot decide for the Member States, we can still motivate them, show the best practices and support the process to this 3% in 2010. This is an essential process if Europe wants to keep its place in the world, but that requires financing and being given the priority, which is granted to research policy. I think that you appreciate this and I would like to thank you for supporting this policy.
Since, in addition, this will probably be one of the last times we will be given these reports to discuss, I would like to thank all of the members of the Commission, as well as Parliament for the support they have given to research and innovation and my friend Erkki Liikanen, who will take over from me. Clearly we are on the same wavelength and we are in favour of an ambitious European industrial policy for research and innovation.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at noon.
– I very much welcome Mr Linkohr’s own-initiative report on ‘Investing in research: an action plan for Europe’ and wish to express my personal thanks to him. I endorse his call for a significant increase in the amount of money spent on research in Europe with the aim of achieving the Lisbon targets, even though prompt transposition will be made difficult by the present tightness of many Member States’ budgets. If research in the EU is to be built up on a long-term basis, any increase in expenditure must therefore go hand in hand with greater efficiency in the application and management of the resources and with a more pronounced bias towards basic research. I am glad that the lead committee has agreed to my amendments in this regard. However, it also rejected the motion that what are termed the new instruments in the current Sixth Research Framework Programme should be drafted more rationally. This has led my own group to reintroduce Amendment 1, in which Parliament ‘calls, in the context of the 6th Research Framework Programme, for the ideas of 'networks of excellence' and 'integrated projects' to be geared more closely to the guiding notion of the European Research Area, and that adjustments, particularly in relation to the size of projects – both in terms of the number of project partners and of the financial volumes involved – should therefore be made.’ It is our expectation that this will enable, even now, the EU’s research policy to be adapted to the currently prevailing realities. I therefore ask you to adopt this amendment.
The next item is the joint debate on the following three reports:
– A5-0374/2003 by Mrs Read, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a European Parliament and Council regulation on amending Council Regulation (EC) No 2236/95/EC laying down general rules for the granting of Community financial aid in the field of trans-European networks (COM(2003) 220 – C5-0199/2003 – 2003/0086(COD))
– A5-0375/2003 by Mrs Read, on behalf of the Committee on Industry, External Trade, Research and Energy on the proposal for a European Parliament and Council decision on Interoperable Delivery of pan-European Government Services to Public Administrations, Businesses and Citizens (IDABC) (COM(2003) 406 – C5-0310/2003 – 2003/0147(COD))
– A5-0376 by Mr Clegg, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Eighth Report from the Commission on the implementation of the Telecommunications Regulatory Package (COM(2002) 695 – 2003/2090(INI))
. Mr President, I would like to thank Mrs Read for her reports on eTEN and IDABC, which strongly support these programmes. Mrs Read has been very committed over the years to the IDA Programme. The Commission would strongly support a vote in favour of these reports.
Let me start with the eTEN programme, which was formerly known as TEN Telecom. This programme will play a key role in achieving the objectives of the eEurope 2005 Action Plan.
The programme has been reoriented to the objectives of eEurope 2005. The focus has been fixed on services in the areas of eGovernment, eHealth and eLearning.
The programme has shown, through a number of validation projects, that there is high potential for the deployment of such services. However, the current 10% limit of Community financial support has proved insufficient to overcome the barriers to deployment at a trans-European level.
The Commission has proposed raising the maximum level to 30%, since both research and experience in other programmes show that this is the level needed to encourage deployment successfully.
However, as a former budget Commissioner, I should like to reiterate that the budget for the programme will nevertheless remain unchanged. The funding will concentrate on fewer but more focussed projects, thereby making the programme more effective.
The scope of the new IDABC Programme will be broader than that of the present programmes. IDABC provides a more comprehensive coverage of pan-European eGovernment services. The benefits resulting from the cooperation between public administrations across Europe extend to citizens and businesses.
IDABC supports, initiates and manages the delivery of pan-European eGovernment services with a view to giving business and citizens easy access to cross-border information and transactions.
The Commission fully supports the report of the Committee on Industry, External Trade, Research and Energy as submitted to the plenary session today. The Commission can accept Amendments 1 to 5.
Considering that the Council is expected to reach a political agreement on the IDABC Programme on Thursday, the Commission hopes that the very good cooperation with Mrs Read and the European Parliament will allow a second reading and final adoption before the parliamentary elections.
Let me turn now to the third element of our debate today, which relates to the implementation of the telecom regulatory framework.
I would like to thank the rapporteur, Mr Clegg, for the thorough job he has done, and Parliament for its interest in the Eighth Report. I particularly welcome your involvement in the ongoing issues of the transposition and implementation of the new regulatory framework in the Member States.
Eight countries have now succeeded in adopting legislation: Denmark, Spain, Ireland, Italy, Austria, Finland, Sweden and the United Kingdom.
The Commission has opened infringement proceedings against those Member States that have failed to notify measures. We will pursue these proceedings vigorously.
At the Council on Thursday, I will be urging those Member States that have not yet transposed to make renewed efforts to complete the task with the minimum of further delay.
In addition, in a few days the Commission will adopt the Ninth Implementation Report, addressed to Parliament and Council, which sets out in more detail the state of play of transposition as at 1 November.
As far as the situation in the electronic communications market is concerned, the report will identify some encouraging signs on the market after the difficult financial conditions of last year.
The number of mobile subscribers is anticipated to grow at a greater rate than in 2002, despite the high penetration rates already achieved.
Even if competition in the broadband market is still weak, the number of fixed broadband lines increased by nearly 80% in the year to October 2003. Unbundling, in particular, has developed significantly, with over 1 million new unbundled lines between October 2002 and October 2003.
Some of the key issues we are examining in our assessment of transposition measures include the role of national regulatory authorities, and the putting in place of measures to avoid over-regulation.
Accession countries will need to adapt their laws to comply with the new framework by May 2004. Parliament is being kept fully informed by way of the recent Comprehensive Monitoring Reports, which contained a chapter on the telecommunications sector.
We will continue to monitor the situation closely and to assist the authorities in accession countries. The situation regarding transposition and implementation there will be fully covered in the 2004 report.
In conclusion, with renewed effort by all Member States to complete the process of transposition and market review in the coming months, we believe we can do our share of the work to help the market stabilise further and to maintain its growth, so that consumers can continue to benefit from competitive prices and the development of broadband services.
. Mr President, I am delighted to present these two reports to you. I will deal with the easier one first, the eTEN programme, which the Commissioner has outlined with admirable clarity. I want to recommend to Parliament that it accept the Commission proposal. I was interested that the budget blood still runs in the Commissioner's veins. He was quite right to point out that this proposal is a reallocation of an existing budget and is not about raising the total budget. However, if the 10% ceiling is raised to 30%, it will mean the deployment of fewer but more focused projects in the future. The Commissioner again is quite right that when the potential for deployment of a product is recognised, the main barriers it faces are financial ones. There are difficulties which we well know in obtaining private capital for initial investment in this area. To raise the ceiling in this way is a proper use of funds in the eTEN budget programme. I hope that the Commission proposal is accepted and I have not tabled amendments, nor have other colleagues, which is the right thing to do.
The IDA programme is more complicated. I had hoped that we would get a first-reading agreement on this but this proved not to be possible. In some ways, for very good reasons, the Council showed a good degree of diligence in its considerations of this proposal. What we are looking at here is extending the IDA successes in cross-border cooperation and communication between public administrations. This will build on that and also extend this cooperation to citizens and to businesses. However, there are also important changes which relate to the procedure, which has been streamlined and simplified. It is good that lessons have been learned from previous IDA work. The Commissioner knows that I was the rapporteur on two or three separate IDA proposals and I note with some wry humour that this was long before the phrase 'eGovernment' was widely used or even invented.
However, the proposal can and will have real benefits. The Commission estimates that for every euro spent on IT infrastructure, the public sector can gain up to EUR 1.8. The annual cost of the TESTA programme, the part of IDA that deals with infrastructure, is EUR 4.6 million. The benefits are estimated to be EUR 8.6 million across the public sector: a genuine multiplier.
The new programme will be called IDABC. I will read to you what it means because it is sometimes easy to forget: Interoperable Delivery of pan-European eGovernment Services to Public Administrations, Businesses and Citizens. Although it is a real mouthful, we can point to the IDA successes as bringing real benefits to European Union citizens in ways that really touch their lives.
IDA is currently working in the following areas: agriculture, humanitarian aid, the internal market, statistics, environment, trade, employment and education. I pulled out here, and in my explanatory statement, five or six specific projects: the Solvit network, which provides a mechanism for people who come up against barriers to the internal market to raise the issue with the Member State concerned; the Euphin programme, which enables authorities to exchange data on public health issues, including communicable diseases in a fast and secure way; Ploteus, a portal that supplies information on learning opportunities around Europe; TourNet, a system for linking tourism administrations so that they can share information about their own particular areas; and finally Transcards, a more local and focused programme, which allows citizens living on the French-Belgian border to use the health facilities of either Member State, regardless of which country they live in. They are all good, quotable examples of tangible benefits the IDA way.
This new proposal will bring not only tangible benefits in the IDA way, it will also bring benefits to European citizens and businesses. It will facilitate the free movement of people, goods and services by making eGovernment applications more accessible across national boundaries. I very much hope that Parliament supports the Commission proposal in the way that I have amended it and I commend it to you.
Lastly, I should like to make a very brief comment on the report by my colleague, Mr Clegg. I will not go into the detail. He has done an excellent job here and is quite rightly using very specific language about some of the shortcomings of Member States. The Commissioner indicated his seriousness as regards addressing those Member States which did not meet the due deadlines: the Committee on Industry, External Trade, Research and Energy made it clear that it would back him if he wanted to take the action he has outlined. I am confident that Parliament will also support him in this. We are already getting some indications that the accession countries are saying that they do not have enough time and need more breathing space. It is difficult to resist those arguments if existing Member States, which should be well able to transpose and implement, have not done so.
I commend my own two reports, and that of Mr Clegg, to the House.
. Mr President, I am reminded on occasions like this how very specialised these debates must appear to the rest of Parliament given that we are so small in number. Seeing so many friendly and familiar faces here this evening, however, I am also reminded that we perhaps make up in sheer intelligence and talent for the lack of numbers that we are able to muster this evening, merry gang of telecoms specialists that we are.
On a more serious note, I would like to thank many colleagues here this evening for their support and cooperation in producing this report, which really was a collective effort. I know that all parliamentary reports are collective efforts, but this one very much represented a collective effort by the Committee on Industry, External Trade, Research and Energy as a whole, including the shadow spokespeople. This was reflected in the unanimous vote in our committee.
It is not an exaggeration to say that this report represents a welcome new development in the way in which Parliament is working, in the way in which we are increasingly not only promulgating and amending legislation, but also developing a highly welcome preoccupation about how that legislation is subsequently implemented. It would be irresponsible for us as legislators not to pay due attention to what happens to our worthy texts once they are adopted as legislative texts. This is a model example of not only cooperation across parties, but also cooperation between institutions in ensuring implementation is properly and fully pursued.
I would like to isolate four points which are of particular significance. First, in urging the Commission to take action against those Member States that have not yet implemented the telecoms legislation in good time, and welcoming any action already taken, it is important to remember that we stress in paragraph 3 of this report that we also believe the Commission should continually look at innovative ways of not only forcing implementation on those reluctant Member States, but also encouraging implementation by benchmarking and comparative analyses. The Commission can produce these in order to urge the laggards to take a good example from those Member States who are perhaps more advanced.
Second, our comments in this report on the regulatory structure and the European Regulatory Group are important. In paragraph 22, we put it on record that we feel that the existence of the European Regulators Group – the ERG – and the Independent Regulators Group – the IRG – is increasingly illogical because there is so much overlap between the two. Whilst many of us here understand that the Commission cannot take a formal position on this, it is worth stressing this evening that we feel there is absolutely no logical reason why these two bodies should coexist as is currently the case. A merger between the ERG and the IRG is desirable.
I would like to see more proactive input from the Commission as regards the accession countries, and the degree to which they are abiding not only by the old framework but also looking to adopt the new framework. In our discussions with the Commission on this report, the Commission explained that it would be too onerous and complicated to meet an initial demand made by myself and others for specific reports on the implementation of telecoms law in the accession countries. In the end we urged the Commission to collate more information on the state of play in the accession countries. However, it is important that it should be taken seriously. If one looks at the monitoring reports issued recently by the Commission, there are only about two or three paragraphs on the telecoms sector in many of these countries. That really is not good enough. As they approach their own date of entry into the European Union, it is essential that we monitor that situation more closely than perhaps has been the case hitherto.
Finally, I would like to draw special attention to the importance of paragraph 9 in our report, which stresses once again that notwithstanding the emphasis in all the regulatory activity in recent years on increasing access-based competition, our long-term goal has to remain facilities-based competition. That is sometimes obscured by all the battles we have about local loop unbundling, bit stream access and so on. At the end of the day, what we want for the benefit of European consumers, let alone European telecoms operators, is sustainable, robust, facilities-based competition. It is to that end that I hope this implementation report has made some contribution.
. Mr President, on behalf of my colleagues in the Committee on Legal Affairs and the Internal Market, I would like to thank Mr Clegg for the work he has done and his cooperation in enabling us to bring our own ideas into the report, and also for pushing the Committee on Industry, External Trade, Research and Energy to take the initiative.
Many of us worked as rapporteurs or shadow rapporteurs on the electronic communications package of legislation over two years ago and it is important that we continue to show our political support and sustained engagement. After all, we all put a lot of work into it. We know it is in the implementation phase now, but it sends a clear signal that this Parliament is extremely interested in what we regard as one of the most important pieces of internal market legislation and one that enhances competitiveness. Competitiveness is absolutely crucial to the current agenda.
I would like to highlight one or two points that the Committee on Legal Affairs considered in relation to our work on the universal services and users' rights directive. Firstly, we thoroughly endorse the Commissioner's opening statement about avoiding over-regulation. One specific measure in the universal services directive is aimed at ensuring that Member States do not intervene directly in the retail market to try and cap prices unless they have exhausted remedies at the wholesale level. They must be asked to keep that in mind and act on it.
The second point is a practical one: we have put a lot of work into our directive on tariff transparency and publication, to encourage Member States particularly to address the issues of tariff transparency and comparison for private consumers and for small businesses. Unfortunately I have not seen a great deal of evidence that Member States have really taken that on board and I hope that will be picked up in the Commission.
We would encourage you, Commissioner, and your team to pay close attention to this whole transposition, to make sure that we get the maximum benefit from this very important piece of legislation.
– Mr President, my task is a relatively simple one. The committee adopted both of Mrs Read’s reports by a large majority, without us having to make major changes to them. This means, Mrs Read, that I can keep my comments relatively brief. Our group unreservedly endorses the Commission’s intention, which the committee has also approved, namely to increase the upper limit for aid granted for trans-European electronic networks from 10% to 30%. Although the overall framework is no bigger – which means that fewer projects can be supported – we were persuaded that the 10% limit was too low, so we support this motion, and you can rely on our unconditional support for the first report.
In the second report, your concern is to introduce greater flexibility into pan-European Government services, which are capable of being used in every conceivable way. In it, you express your desire to do away with the Commission’s distinction between ‘projects of common interest’and ‘horizontal measures’, thus allocating resources, totalling EUR 59.1 million for 2005 and 2006, and EUR 89.6 million for the period from 2007 to 2009, in a more flexible way. We support you in this concern, too, and I believe that both your reports, in which you describe the problems in great detail, will enjoy the support of a broad majority in this House.
I would now like to conclude with an additional observation on the trans-European networks as a whole, a topic that has been on our agenda for many months, indeed for years. Up to now, the problem has been that these great projects – whether in transport, telecommunications, in the energy infrastructure, in research and technology – have suffered from insufficient financial resources. The consequence has been that the implementation of the Essen resolutions, which first sought to promote the trans-European networks, has been very slow, very sparing and very incomplete. A group of experts under Mr Karel van Miert conducted a mid-year study of the transport infrastructure. The Commission’s new initiative for growth, the sixty-two projects in which are expected to be signed off by the Summit, deals precisely with this area. Even though we are, today, discussing only funding and total budget, I can tell the Commissioner that the approach of promoting and extending trans-European networks is the right one if we want, not only to free up markets, but also to make Europe fit for the future and thereby move a bit closer to achieving the goal we set ourselves at Lisbon.
Congratulations to our two rapporteurs, firstly Mrs Read, who has always been a doughty supporter of telecommunications. I am very pleased that she realises, as we all do, the added European value of telecommunications for all of the Lisbon agenda.
Firstly, on the trans-European networks, when I arrived in this Parliament, the talk of the town was the Delors White Paper, one of the main planks of which was European networks. I am delighted that the Commissioner and his staff have been adaptable enough to recognise that if the proposals put forward are not working as originally designed, the best thing to do is to, for example, concentrate on fewer projects in a more focused way and to increase the Commission contribution, since the 10% clearly was not stimulating the sort of initiatives we wanted. I strongly support their flexibility.
I also support, of course, the IDABC Programme as outlined by Mrs Read. I believe that one of the neglected parts of the Lisbon agenda is greater social cohesion, which the IDA Programme will contribute to greatly, as well as, of course, the knowledge-based economy.
The word 'interoperability' is appearing increasingly frequently. We are a continent comprising many small countries with different traditions. If we do not ensure that our systems can be brought together and work in an interoperable way, we are doomed to be less successful than continental blocs such as the United States. Therefore I strongly support the interoperability aim of IDA and its support of community policies as outlined by Mrs Read, those that are traditional – agriculture, employment statistics – and those that are newer – civil protection, humanitarian aid and justice and home affairs. I am also interested in making our citizens feel safer and, of course, I am also interested in the internal market.
Turning to Mr Clegg's report, I would again like to congratulate him. He and others on the Committee on Industry, External Trade, Research and Energy have been very vociferous in saying that it is simply not enough to pass directives and to put in place legislation if Member States then feel free to transpose that legislation according to some personal timetable which does not make Europe more competitive or promote social cohesion.
Commissioner, I am glad that in your eighth report you bring out some of your tough instruments and make it clear that you will instigate infringement proceedings against those Member States which fail to transpose. This should be done far more frequently in a whole range of Community policy areas, because there are some Member States that take advantage of the markets created by those Member States that do transpose, while not playing fair themselves.
I also agree with Mr Clegg that accession countries should be looked at.
Congratulations again to both rapporteurs.
Madam President, Commissioner, ladies and gentlemen, I would like to join other Members in expressing my approval, not only of the three reports we are discussing here but also of the Commission’s proposals.
The main aspects of the Commission’s proposals and of the reports have been highlighted, but I would like to insist on the aspects which appear to me to be fundamental. Firstly, the slowness of the process implemented on the basis of these proposals, which are very positive in terms of relaunching and achieving operational unity in the major communications networks and which, as the Commissioner has quite rightly stressed, within the context of enlargement, are very necessary. There is therefore an essential need to respond to this reality and at the same time to fulfil the Lisbon commitments.
But, unfortunately – and we see this in practice – there are obstacles to fully attaining these objectives, some of which – as has been pointed out – are highlighted in the White Paper by the former President of the Commission, Mr Delors.
There are basically two of these obstacles; the lack of discipline and commitment on the part of the Member States, a significant obstacle which distorts the market in these fields and, in particular, in the telecommunications fields, which is the issue dealt with in the report by Mr Clegg; and secondly, the financial difficulties in supporting and developing these major networks of communications, telecommunications and electronic services, in the case we are now considering.
Overcoming these two obstacles will clearly be the competence and responsibility of the Commission, but in this task it has the support of this Parliament and the Liberal Group which I represent.
Madam President, I will focus on just one point: is a European regulation for telecommunications needed?
Nick Clegg is saying that it only has to be provisional and I am saying that it must be permanent and firmer than the current regulation. I would have liked Nick Clegg to give greater consideration to the analyses of distinguished economists from Oxford and Cambridge, who stress that if competition policy is then the regulation has to be to meet the economic, social and environmental aims. The rapporteur stresses that incumbent operators must give way to competition and, although this is true, it will not automatically be efficient, nor will it even be effective where competition is limited.
The European telecoms sector has just come through a disastrous period in terms of investment and employment and has frittered away its lead with the GSM provision. A UMTS regulation would have allowed the use of infrastructure to be shared, instead of investors duplicating them and getting heavily into debt by doing so. Furthermore, the discrepancy between the ‘price’ criterion and the ‘quality’ criterion forced the UK regulator to impose greater quality obligations on British Telecom.
As regards the social and territorial cohesion objective, the Commission report is particularly weak. Is there really universal access? We do not know. Does it need to be extended with effective territorial coverage for mobile phones with access for everyone to a fast Internet connection? There again, there is no opinion. Generalising the call for tenders procedure could favour all the pressures for eliminating universal service. As regards the issue of calculating the costs for special financing, the answers vary significantly depending on the choice of the relevant territory. All this becomes all the more important in the context of enlargement. Who will dare to say the liberalisation will be enough to ensure that private capital is invested .
I will therefore speak strongly in favour of more stringent European regulation. There is no evidence to support the idea that the national regulatory authorities should simply be independent and regulate themselves. These authorities must be part of a legislative and regulatory framework in the public interest.
Madam President, Commissioner Busquin, ladies and gentlemen, my fellow fans of communication, since, as was just mentioned, we are by and large among friends in this house, there is actually a whole range of dangers that Mr Herzog has just highlighted and that I will not go over again. I will, therefore, endeavour to be positive by saying that the three reports, despite everything, form part of a policy intended to prevent the digital divide and, from this point of view, I will not just thank the two rapporteurs for their work, but the Group of the Greens/European Free Alliance will also support these three reports.
I will go back over Mrs Read’s proposals in a little more detail because as regards these very technical subjects, which are, however, of financial interest to the European territorial authorities – and I am speaking as someone from the Auvergne, moreover – these proposals help to ensure that the information society is not left in the hands of one or two monopolies. There is not just Bill Gates in the age of computers, and that is just as well. I will, therefore, make every effort to concentrate more specifically on thanking all those who told us beforehand what they were doing, so that we could clearly follow the amendments that were being prepared.
The TEN programme is a decisive implementation tool alongside the general rules for granting Community financial aid in the area of trans-European networks. This is provided for until 2005. The objective is to raise the aid ceiling to projects in the telecommunication sector from 10% to 30% and this proposal is not insignificant because it will probably enable the Lisbon objectives to be backed up and therefore Europe to be developed in the area of services of general interest. This is precisely what we are interested in; that this is known as universal services or services of general interest, and that this service will in any case ultimately apply to all citizens and will be a tool that is strengthened for the good of all.
This concept of services of general interest is perhaps even truer, moreover, with the IDABC programme for the period 2005-2009. Indeed, we the Group of the Greens/European Free Alliance are as you know pro free software and have found that it is backed up because it is included in the idea of interoperable delivery of pan-European Government services to administrations. We therefore support these projects. I will say, to conclude – because it is interesting news – that the town of Munich for example, apart from the example that was set with IDA, has switched to LINUX, to free software, and I hope that other administrations will take up the same challenges.
Madam President, I would like to thank the rapporteurs for this report, which is, , technically detailed. We will give our full support as regards expenditure, so much so that, for my part, I have sent a letter signed jointly by myself, as Vice-Chairman of the Committee on Budgets, and the Chairman of the Committee, supporting the Commission’s proposal on the IDA programme as regards raising the maximum funding level. What is the reason for this? We feel that 10% is only a symbolic gesture whereas raising the figure to 30% is a tangible action, which will show people that Europe is close to the citizens rather than far away, particularly where TENs are concerned.
As the rapporteur for this subject, however, I would like to speak about TENs in general. I feel that raising the maximum level is important for trans-European networks in general. We started with 10%, we raised the figure to 20% at first reading and now we are talking about 30%: this is significant. In addition to this, however, I feel that we need to amend the report on TENs so that it provides the possibility of introducing a subsidised system, with regard to all the networks included in the TENs in all sectors, including telecommunications and including IDA, in order to give the States the option of doing all this on the ground where they have problems with local authorities. I believe this is something that could streamline the procedure and provide an increasingly smooth channel for funding to reach the territory.
In addition, I must mention what is known as -rewarding, which we already see as a comparative document and which should, in the future, reveal the good States and the bad States and, above all, make it possible to intervene where it is necessary to use the funds in question. Lastly, I would state that we certainly do not support what is known as the quick shortlist, in that it runs counter to the procedures of the Treaties. That area is not the responsibility of the Commission but the responsibility of the Council and Ecofin, on the one hand, and the European Parliament, on the other.
– Madam President, Commissioner, ladies and gentlemen, I would like to start by warmly thanking our rapporteur, Mr Clegg, for making the climate in the committee conducive to the report’s unanimous adoption. Tomorrow we will see that this report will not meet with resistance; quite on the contrary, it will be adopted with a great degree of consensus.
We are particularly advocating a competitive and open market. Why do we do this? Quite simply because we, in Europe, want to become more competitive. When competition is on a global scale, telecommunications are urgently needed as a key to the future, and our telecommunications need to be highly competitive. It is therefore of the utmost importance that this be implemented as quickly as possible, not only in the candidate countries, but also in the Member States. We do not want distinctions to be drawn; we want the regulatory authorities to make public the progress achieved in the various countries, so that benchmarks and best practice may show us how to advance more rapidly where broadband is concerned.
We know that there are, at present, a number of difficulties associated with the introduction of UMTS, because the auctioning of frequencies had an inflationary effect. I therefore think it makes a lot of sense for certain Member States to decide on tax incentives in order to get these new technologies up and running as soon as possible.
Reference has already been made to the overlap of work between regulatory authorities. It is indeed necessary to bring the national and European levels together, even though, of course, the main work should be done in the Member States, with the European level intervening only when absolutely necessary.
It is particularly important that these institutions should be independent, and I believe that, in the future too, we should take care to ensure the functioning especially of the technical interfaces in order to guarantee the systems’ interoperability. It might therefore make sense for the regulatory bodies to give some thought to the question of in which areas we need Europe-wide standardisation and in which mutual recognition, for it is, in the final analysis, targeted technical standardisation that can guarantee competition, it being of the utmost importance in terms of competition that interfaces should work and that the different systems should be capable of being used alongside each other.
We are of course all aware that businesses and entrepreneurs are tempted to create monopolies and keep technological innovations to themselves, but we must nevertheless guarantee the existence of a functioning market with technically well-executed interfaces.
Madam President, I also wish to congratulate both the rapporteurs on good and timely reports.
Speaking mainly on Mr Clegg's report, one of the greatest obstacles to investment and competition in the telecoms market throughout Europe has been the lack of consistency and application in regulation. The differing requirements, and consequently the differing costs, have deterred new operators from starting up operations alongside existing ones. As a result, it has stifled the market and reduced competition. Therefore, I welcome this new regulatory package as it proposes changes by generating a consistent approach with the aim of liberalising the telecoms market. It provides a unique opportunity for all the governments to set the standards in a developing market and to finally begin fulfilling the goals we set at Lisbon, which have been all too slow to be realised.
Today's buzzword in the telecoms arena is 'implementation'. This is the key issue, more so now than before, as the sector is showing positive signs of stabilising. However, I fully support the rapporteur in questioning the Commission as to why it is that only five Member States have met the deadline for the transfer of the new regulatory package this year and why the Commission has been very slow in responding to this. What exactly is it proposing to do? The Commission needs to be tougher. We need action from the Commission, not just words, because delays not only penalise both new entrants and incumbents, but also put up barriers to the National Regulatory Authorities and the collation of information from the market players. We have to move on and we need proper market analysis on which we can base further action.
I am also extremely disappointed at the slow development of broadband. I have been contacted by numerous people in the West Midlands who have expressed their concerns about this moving at a snail's pace and the need to address that, especially in some rural areas.
Madam President, two aspects of this package warrant particular attention: the first concerns the double standards it adopts towards the Lisbon strategy: the social aspect is totally overlooked and ignored by the Member States, specifically targets for employment, social inclusion and equal rights and opportunities, but when it comes to liberalising sectors that are of interest to economic groups, the Commission is asked, in the Clegg report on telecommunications, for example, to press ahead with infringement proceedings against Member States that have dragged their feet in the liberalisation process, without even bothering to find out whether public services are guaranteed for all citizens. This position is unacceptable.
The second aspect concerns increasing the maximum funding level from 10% to 30% of a project’s total investment costs at implementation stage, but without increasing the overall budget, which is a problem, because this means that fewer projects will be taking part at a time when a balanced development must be guaranteed. In other words, the countries with the greatest shortfalls must not find it more difficult to get projects funded. Consequently, this increase of the maximum funding level must be accompanied by an increase in the overall appropriations.
Madam President, in the proposal for a Regulation on trans-European communications networks it is noted, as in the case of other networks, that there has been no progress in the implementation of the projects of Community interest as a result of the lack of funding, either private or by the Member States concerned.
In this regard, forgive me if I leave behind telecommunications and comment on the planned South-East European high speed railway, where it is surprising that the Vitoria-Irún-Dax Atlantic branch, with a link to Bilbao, has been removed from the Commission’s final report, according to the requirements of the European Council, despite the fact that the Basque Government has made a financial commitment to this line and has been prepared to build it since February 2001. Furthermore, this project can be in operation from the outset linking the French and Spanish States, via Irún, since there is already an international European gauge track throughout the French network as far as that point.
For these reasons, the fact that this Vitoria-Dax branch is not included is not comprehensible either strategically or politically and I would call publicly on both the Council of Transport Ministers and on the Spanish Commissioner, Mrs Loyola de Palacio, for it to be reinstated.
– Madam President, I wish to thank both my colleagues for their very creditable work in this area. I shall now just concentrate on the report by Mr Clegg. The topic he deals with is now extremely important because the Commission is for example calling for the swift implementation of the new European regulatory framework in all Member States. Mr Clegg quite rightly criticises Member States which, despite pressure from the Commission and the sector, have not done enough to adopt the new legislative package as part of their own legal system. If Europe wishes to create a genuine Internal Market for the telecommunications sector as well, it is particularly important that we ensure that harmonised legislation is implemented. We must keep to what we have decided.
With circumstances as they are it is dangerous to start proposing measures to remedy the market situation before the telecommunications package has even been implemented. Given that eight Member States have not made the package part of their own legislation, it is nothing less than a scandal.
Point 34 in Mr Clegg’s report is not the correct way to proceed in the situation as it is now, since in my view it conflicts with the Universal Service Directive. Can we have the operators pay for these reforms in the infrastructure? As a list of obligations and remedying actions has just been launched on the market it is sheer madness to confuse the issue by adding new public service obligations or imprecise notions regarding a monopoly, which are oddly combined with perhaps some quite interesting business concept, which is to say the European service number idea.
The whole information and communications technology sector has to be regulated until the markets are fully competitive. That is only fair for everyone. Let, then, the new service concepts come about in a commercially competitive market where business developers skilled in their field will certainly do their work well. That is European innovation. Let us also do our work: let us enact laws that last.
. Madam President, first of all I should like to thank the honourable Members of the European Parliament, who have been very consistent in following this file.
I have a few comments. Interestingly, a couple of studies have been carried out recently which compared levels of productivity growth and development in the EU and in the United States. One was conducted under the leadership of Professor van Ark of Groningen University. There, they have studied the industrial and service sectors, trying to spot the areas in which the gaps between the EU and the US have been narrowing and widening. The communications sector is one area in which Europe has done better than the United States.
The latest issue of the Harvard Business Review came up with the same conclusion. Even though only two reference countries were used – France and Germany – productivity growth in Europe has been about 15% faster than it has in the United States over the last five years. Therefore, the liberalisation of telecommunications within our regulatory framework has provided a real boost for innovation and competition. I am also sure that investment into research and development has been very helpful. All this shows that the right pressure for competition and a push for innovation also boosts productivity growth, which is a major benefit for the whole sector.
Second, on future issues, I agree with Mr Clegg that in the long term, facilities-based competition encourages investment. The big challenge in applying these regulations will be how to build a bridge from service-based competition to facilities-based competition. The only way to do it consistently is via the opening-up of legacy networks, which have hitherto been financed under monopoly conditions. Where the opening-up of networks will require future investment and may involve risks, these risks must be properly assessed.
Mr Herzog made a very interesting comment. It is very clear that we need both ex ante and ex post regulation. Ex ante regulation should be used in cases such as universal services, when there is strong public interest, but once markets are fully competitive, then reasons for broad ex ante regulation will essentially diminish. Regulation is not the purpose here. The purpose is high-quality services for the citizens at competitive prices.
Finally, Mrs Gill, as far as our measures on the implementation of the regulation are concerned, the Commission is extremely strict when it exercises its role as guardian of the Treaties. The infringement procedure has three phases. The first is the letter of formal notice, which we have sent out. We are waiting for the reply. When we have received it, we will produce a letter giving a reasoned opinion. If we are not happy with the reply we will take the Member State to court. We will be extremely cool and objective in applying these principles, so there is no reason for concern in this respect.
I also noted the comments of both Mrs Read and Mr Clegg on the accession countries. I am ready to have another look at this and will be happy to discuss that issue another time.
Thank you, Commissioner Liikanen.
The debate is closed.
The vote will take place tomorrow at noon.
The next item is a report (A5-0383/2003) by Mrs Kauppi, on behalf of the Committee on Economic and Monetary Affairs, on the introduction of special tax arrangements for diesel fuel used for commercial purposes, this with a view to aligning the excise duties on petrol and diesel fuels [COM(2002) 410 – C5-0409/2002 – 2002/0191(CNS)].
. Madam President, on 27 October 2003, after more than six years of negotiation, the Council adopted the energy tax directive. That directive includes some aspects of the commercial diesel proposal and notably it gives Member States the possibility to apply differential tax rates to commercial diesel and non-commercial diesel.
However, the energy tax directive is still based on the principle of minimum rates only. Hence, it does not remedy the problem of distortion of competition on road haulage markets, which stems from the significant differences in diesel taxation in the Member States. Only harmonisation, or at least a greater approximation, of commercial diesel taxation will put an end to those distortions of competition.
Three parliamentary committees, the Committee on Industry, External Trade, Research and Energy, the Committee on the Environment, Public Health and Consumer Policy, and the Committee on Regional Policy, Transport and Tourism have broadly supported the Commission's proposals for that reason.
However, the debates in the Committee on Economic and Monetary Affairs have also shown that there is wide recognition of the existence of such distortions. However, that committee does not share the views of the Commission on the need and the means to reduce those distortions of competition.
I recall that, according to Article 93 of the Treaty, provisions for the harmonisation of legislation concerning excise duties must be adopted to the extent that such harmonisation is necessary to ensure the establishment and proper functioning of the internal market. It is clear that the distortions of competition resulting from the very significant differences in excise duties applied to diesel by the Member States are a threat to the functioning of the internal market.
I would like to point out that the Commission reacted positively to many amendments contemplated by the rapporteur of the Committee on Economic and Monetary Affairs and other Members of Parliament. In particular, the Commission could in principle have accepted the following three items. Firstly, the creation of an indexed fluctuation band for excise duties applicable to commercial diesel. Such a fluctuation band could be considered a 'second best' if a harmonised rate for commercial diesel cannot be achieved.
The second item is the alignment of the present proposal with the terms of the energy tax directive, in particular as far as the definition of commercial diesel and tax rates are concerned. Third, there is the issue of the implementation of a refund system, as a practical tool for differentiating duties for commercial and non-commercial diesel.
To my surprise, it appeared that these amendments were subsequently not considered by the Committee on Economic and Monetary Affairs to be sufficient to allow support for the Commission's proposal.
Finally, the Council, according to the minutes concerning the adoption of the energy tax directive, is clearly committed to pursuing its work on the commercial diesel proposal.
For the reasons I have given, the Commission is still convinced of the merits of this proposal. I would invite Members of Parliament to consider their position on this issue very carefully before the vote on it this week.
. – Madam President, ladies and gentlemen, unfortunately I cannot share the Commission’s view that the time is ripe for this proposal, which aims at full harmonisation of excise duties for commercial diesel. My criticism mainly concerns the following matters.
I will start with the reasoning behind the proposal: is there really a problem? The Commission mentions two primary reasons for its proposal: protection of the environment and fair competition in the Internal Market. Whilst being a staunch supporter of both these aspects, I have my doubts as to whether the proposal as drafted will have the desired effects.
First, the environmental effects should be seen in a wider context. It is questionable whether the proposal will have any environmental benefit worth mentioning. The Commission, citing evidence which can best be described as anecdotal, contends that trucks make unnecessary detours to fill up their sizeable tanks in countries where excise duties, and hence prices at the pump, are lower. The proposal contains a reference to a 1997 OECD report, which concluded that ‘gasoline tourism’ accounted for 20% of sales in Switzerland, for example. Even if one accepted this figure, there is no way of knowing whether this is a real substitution – that truckers are not filling up before departing from the country of origin – or whether this is a result of drivers making detours in order to fill up in certain countries. I wonder whether this really is a problem of such magnitude as to merit such a far-reaching measure, total harmonisation, as proposed by the Commission.
Neither am I at all convinced that it is even desirable to eliminate differences in excise duty between Member States. I am of the opinion that an element of tax competition is very healthy, especially as the proposed harmonisation drive would result in higher taxes in most Member States.
Finally, coming as I do from a peripheral region of the Union, I would say that I consider that regional aspects must also be taken into account. Scandinavian truckers are unlikely to be affected by gasoline tourism in the same way as German or Belgian haulage companies allegedly are in the congested regions of the Union.
I believe that this proposal has been tabled outside its proper context. Although there are a number of references to the ongoing debate on a new transport policy framework and the proposal to introduce a charge on infrastructure use, there has been no real discussion of the interaction between these two initiatives. The Commission has presented concrete proposals on infrastructure charges and taxes, so it would have been better if these measures had been proposed simultaneously. Otherwise, there is a clear risk that an excessive burden will be placed on the transport sector in the form of increased diesel taxes and raised infrastructure charges. While it is true that the proposed Article 8(e) makes reference to this problem, it only applies during the transitional period, and only to trucks weighing less than 16 tonnes.
How, moreover, will this proposal affect the new Member States, some of which at present apply taxes that are significantly lower than those in force in the EU at the moment? Is it, as the Commission suggests, realistic to expect a harmonised tax rate to apply to all 25 Member States by 2012? I fear that massive price hikes in several new Member States would place such tremendous burdens on them – quite apart from increasing inflation at a time when they are striving to bring down their inflation levels to qualify for EMU membership – that this development is not politically possible. Besides, the candidate countries have already done a lot to adapt to the current minimum tax rate and already the relatively modest increase foreseen in the Directive on energy tax may pose difficulties for some countries.
One of the Commission’s reasons for tabling this rather complex proposal is to bring the tax rate for passenger cars rapidly in line with the rate for unleaded petrol. The Commission justifies this sort of tax treatment from the environmental point of view. We have to consider what impact the harmonisation of these tax rates would have, for example, on R[amp]D for diesel engines. We must also bear in mind that at the moment, in a competitive market, European manufacturers are market leaders in the area of diesel technology. We must also consider what impact this will have on the petroleum industry and oil refineries as, with the proposal, diesel consumption is likely to decline.
Finally, I want to say that before the summer recess I tried to make some amendments to this proposal, to make it possible for Parliament to adopt it. I only received verbal assurances from the Commission, however, that the change Parliament desires will in fact be what the Commission pushes for in the Council. It is very unsatisfactory that the consultation procedure in Parliament will either have to reject the proposal or give the Commission in its negotiations with the Council. I therefore hope that in future a new constitutional agreement will allow the use of the codecision procedure and qualified majority decision-making in matters of taxation, making it much easier for Parliament to adopt a Commission proposal with certain amendments and return to the issue at second reading.
– Madam President, Europe must take measures relating to car use if we wish to comply with our Kyoto obligations. It would be shortsighted to try to attain the Kyoto targets at the expense of those who create employment, if no previous attempt had been made to exploit all the opportunities which transport affords for reducing emissions. The EU has already concluded agreements, for example with European car manufacturers, concerning production of cars which are cleaner and perform better in terms of fuel economy. The directive now before us is important for efforts to achieve the same end from the demand side by making costs visible to consumers.
It is just a pity that the Commission proposal comes on its own. For it to be adopted, it ought to be discussed in a broad context: within a decade it is proposed to establish a European tax system comprising charges for vehicle registration and use, an intelligent pricing system for infrastructure, and harmonised fuel taxes. As it is not possible to adopt such a comprehensive approach now, and as this directive fixes the level of fuel taxes for quite a long time, a decision seems unlikely.
A comprehensive review would be in the interests of consumers and would ensure balanced development of transport in sparsely populated regions where no public transport is available. In rural and remote regions, people are more dependent on private cars, and the external costs of transport are lower than elsewhere.
People have a tendency to reconsider their choices only when a major change occurs, such as when moving house, transferring to a new place of employment or buying a new car; they may not even realise substantial developments in public services have been made. Accordingly, big changes in immediately perceptible costs, such as fuel prices or road pricing, are important initiators of choice processes. In that sense, a linear model for increasing excise on fuel may be too slow and gradual to spur consumers genuinely to perceive the situation in such a way as to change their consumption patterns. At all events, it is important from the outset to stress in public information the ultimate objective of internalising the external costs of transport.
Diesel vehicles consume less fuel and produce fewer carbon dioxide emissions. It must, however, be remembered that they emit more nitrogen oxides and particulates, which are a serious threat to public health. It may be considered a justified objective, therefore, to align the rates of excise duty on diesel and petrol.
Madam President, I am sorry that the Committee on Economic and Monetary Affairs and Mrs Kauppi are so negative towards the Commission’s proposal. I naturally respect the fact that many are opposed to tax harmonisation on principle. There is of course a value in countries’ determining their own taxes because these fund a significant proportion of welfare provision which, as is known, differs from one Member State to another. Even if it is important as a matter of principle to stand up for the right of individual nations to determine their taxes, this principle should not, however, be honoured to the point at which it becomes counterproductive. In certain areas, common tax rates have a clear added value. Diesel fuel tax is one such area. There are a number of drawbacks to having different tax rates on diesel fuel in the Member States.
Firstly, different tax rates militate against fair competition between EU companies, for which it costs more in one country than in another to transport their products. It creates an imbalance in competition between companies.
Secondly, this difference encourages what is known as fuel tourism. I have myself worked in the transport industry, driving heavy lorries. I know that drivers travel hundreds of extra kilometres to buy cheap diesel fuel. Not only that, but they attach additional tanks to their lorries so as to be able to fill up with enough fuel to make their journeys that much more profitable. Naturally, this fuel tourism also contributes to further destroying the environment. We work an unnecessary number of hours on the roads, and the number of accidents is increasing. That is the price we have to pay for the large discrepancies that currently prevail in the tax area.
Thirdly, this situation, involving big differences in taxation, creates scope for social dumping. The gap between different transport costs in different countries is widening, and this makes room for social dumping. The environment, road safety, employees’ conditions and fair conditions of competition will be the overall losers if we retain an arrangement within the EU involving large differences in fuel costs.
– Madam President, Commissioner, I welcome the way in which Mrs Kauppi, in her revised report, has moved away from her negative stance. Mrs Kauppi, you are quite right to say that the Commission proposal leaves room for improvement, but I cannot be satisfied with the outcome of the vote in the lead committee, which rejected it. With this proposal for harmonising the taxation of diesel fuel used for commercial purposes, the Commission has taken a courageous step in the right direction, one in which the lead committee was not prepared to join it, thus ignoring the recommendations in its favour in the opinions of the advisory committees.
In essence, the Commission proposal has two ends in mind. It envisages disentangling the tax rules on fuels, for commercial purposes on the one hand and for private use on the other, and, secondly, duties on diesel fuel in commercial use are to be harmonised, the object being to avoid distortions of competition. Competition, though, is distorted not only when rates of duty are not harmonised, but also because drivers work and drive for different periods of time. That should not, however, be a reason to reject the proposal, but rather a reason for improving it. After all, Parliament has always encouraged and endorsed measures aimed at opening up markets and making competition fair. Harmonisation is, moreover, intended to avoid the customary detours and the damage to the environment that results from them. It cannot be denied that ‘gasoline tourism’ is commonplace nowadays, and it is partly responsible for the damage to the environment.
So how do things now stand with the outcome? Firstly, it does not get to grips with the alignment of competition conditions in the transport business, which is so urgently needed. Secondly, this decision amounts to a retrograde step in terms of environmental policy as well. This is lamentable, and it is my belief that it would have made sense, particularly at the present time, for the Commission to improve its proposal in order to tackle the deplorable state of affairs to which I have referred.
– Commissioner, ladies and gentlemen, I have to tell Mrs Wenzel-Perillo that Mrs Kauppi’s report, in the resolution of the Committee on Economic and Monetary Affairs on page 9, has this to say: ‘We call on the Commission to submit a new proposal as a matter of urgency.’ That is precisely what this is about. We have not rejected the proposal or said that the whole thing is preposterous. There are very many approaches, and they are all right, but, if we are thinking in terms of the whole picture, there are still very many questions left to be resolved. I think that the harmonisation of fuel excise duties makes sense, but does that achieve its purpose if we retain differences in taxation, tolls, road pricing and vehicle taxes?
If we are in favour of an internal market, we also have to think about the effects on the environment. Does it really make ecological sense for us, in this directive, to favour heavy goods vehicles by separating the diesel and excise duty rates for the commercial and private sectors? Are diesel cars not urgently needed to bring about a reduction in CO2 emissions? We therefore cannot see any justification for aligning the excise duty rates for diesel and petrol. Are there not circumstances under which this uncontrolled abundance of divergent diesel tax rates might result in abuses, and lead to an abuse of the trust of all those who took on board higher acquisition costs when they changed over to diesel?
Let me conclude, then, by saying that something remains to be done about tax in relation to the internal market, but many issues still have to be resolved before we can describe the cost-benefit equation as balanced. I am, therefore, rather surprised that, on page 24 of tomorrow’s communication by the Commission to the European Parliament, it is stated in the working programme for 2004 that this directive is already to be transposed, even though we are today discussing the need for the Commission to submit a new proposal. Only if the new Commission proposal is quick in coming will we be able to achieve the working programme’s objective.
– Madam President, this directive will not be transposed as quickly as the Commission imagines. We are dealing here, of course, with a typical case for mainstreaming. I very much wish the traditional transport sector were as keen on proper Europe-wide regulation as it is on combating distortions of competition. It is simply that certain things have to be considered as a whole; I mention this just by way of introduction.
Fundamentally speaking, Commissioner, I do of course share the Commission’s view that harmonising indirect taxes makes sense as a means of guaranteeing the proper functioning of the internal market. Arguments based on fair competition and the protection of the environment always go down well with the public. In this instance, though, the subject matter has to be seen in a more nuanced light. On the one hand, we are dealing with what I would almost call the Commission’s inability to fashion a more comprehensive policy for the public in the transport sector, and, on the other hand, the finance ministers want to raise more money by increasing duties on diesel fuel.
The way in which road and rail interact demonstrates a policy of isolation rather than one of integration. In the same way that we need a comprehensive transport concept for Europe, so we also need an overall concept for all taxes on motor vehicles, tolls and the transport infrastructure costs directive. It has to be seen as a whole, as a single package. Only in this context would the alignment of diesel tax be sensible and feasible.
In the proposal for a directive, the Commission has also referred to the sharp increase in the number of privately owned diesel cars and regretted the revenue lost to the Member States’ budgets. It describes this as an error in need of correction. It is regrettable that it had nothing further to say about the owners of these vehicles, which are as a rule cheaper and use less fuel, who have, up until now, been able to drive more economically with diesel. It is worth examining more closely the question of who drives these vehicles. As a rule, their drivers are workers who are obliged to travel to work by car every day because no other options are available. In some states, these vehicles make up over 50% of private cars.
European tax policy meant that it was precisely this factor that had a decisive effect on the car market, and environmental concerns have eventually resulted in improved technology in this sector. It is, I believe, precisely in this context that this issue needs to be considered more fully. I do not think that the underlying thinking is wrong or bad, but simply that the proposal needs to be revised or reworked. As it stands at present, it is not exactly in line with our thinking. My group recommends that the Commission should submit a new proposal, and advocates the rejection of the one put before us.
Madam President, Commissioner, this is a sensitive subject. We see this from the many vicissitudes that the Committee on Economic and Monetary Affairs has gone through since we dealt for the first time with the issue of tax on diesel fuel. Of course, the debate in the House this evening also indicates this.
I wish to thank my fellow MEP, Mrs Kauppi, for the typically assiduous and ambitious work she has done. This time – this once, I hope – I must however inform you that the majority of the Group of the European Liberal, Democrat and Reform Party do not share her conclusions.
Certainly, we can agree that the Commission proposal entails problems, difficult issues and delicate considerations. My conclusion, nonetheless, is that it is a pity that the committee’s majority could not have built upon what was good about the proposal and improved it instead of rejecting it in its entirety, something now proposed by both the big political groups. I therefore share Mr Bolkestein’s opinion on this matter, and I shall explain why.
Firstly, the ELDR Group’s amendment is about tax coordination, not harmonisation. We propose allowing taxes to vary and fluctuate within a broad tax band, providing scope for the Member States’ own judgments without dispensing with what is good about the proposal.
Secondly, the Commission proposal is of course about improving the environment. I certainly think that a number of the arguments sound like just a lot of excuses. Tax competition may, I agree, be a good thing, but not if the environment suffers as a result. Environmental and energy taxes are the taxes I believe can be decided at EU level.
Thirdly, the big differences between the Member States damage the internal market. To maintain, as Mrs Kauppi does, that there is no diesel fuel tourism is, in actual fact, to put one’s head in the sand – or possibly in the tank – and not see what is actually going on.
A modified Commission proposal would be good for the environment, strengthen the internal market and improve competition. That is something to which opposition in this House should be impossible on the part either of the Group of the European People’s Party (Christian Democrats) and European Democrats or on the part of the Group of the Party of European Socialists. Let us not end up recoiling in fear or engaging in exaggerated rhetoric every time we debate a proposal containing the word ‘tax’.
Madam President, Commissioner Bolkestein, it is not the first time that I have pointed out in plenary that my group shares your opinion, that is that we are particularly disappointed by the vote which took place in the Committee on Economic and Monetary Affairs, which in my view was a reactionary vote. Before I presented my comments I re-read the Commission proposal, the document of 24 July, and, both personally and on behalf of my group, I find the proposal made by your services to be of a very high quality, because it gives a very positive diagnosis and clearly explains the impact that we can expect from this proposal.
I would like to once again stress to my fellow Members that the Commission made an extremely progressive proposal, which can be expected to have an impact in 2010-2012 for the candidate countries. It begins with an extremely weak central rate, which is the simple indexation of the rate that was in force as early as 1992 and, it is true, this means that some States will have to raise these rates.
I also think that the comment from fellow Members, to the effect that an overall package should be proposed, is nothing more than a ploy to sidestep the issue; in other words, agreement will not be reached on the entirety of the measures proposed.
I would also like to say – and in my view this is one of the reasons why this proposal was rejected by the main political groups – that you are obviously stressing the issue of distortion of competition but, if you carefully read the Commission proposal, you will clearly see that it seeks not, for example, to increase the overall tax burden of the States, it involves reorganising the national tax systems. For example, one proposal, which we support, is to reduce taxes on transport infrastructure and instead, to favour taxation according to use, which is the same index as that of the ‘polluter-pays’. It is clear that States do not want interference in the tax systems, but they are wrong. I would also like to say that, as regards the plan for sustainable development, the Commission paper stresses, according to the European Environment Agency that the external cost of transport represents 8% of GNP. I think that the Commission is right to stress that if the Council wants to respect the objectives, in particular regarding reducing pollutant emissions for private cars, then it must follow your proposals.
Mr Bolkestein, you have the full support of my group, but I know that this will be insufficient. Nevertheless, we continue to battle on together; we will get there one day.
Madam President, I was driving through Luxembourg this afternoon. As befits a true Dutchman, I always fill up there, paying Luxembourg prices. Normally, I fill up in the Netherlands, but if I travel through Luxembourg on my way to Strasbourg anyway, it does work out as more cost-effective.
According to the Commission’s explanatory note to the harmonisation proposal, countless drivers drive extra miles to fill up cheaper elsewhere. This strikes me as illogical and certainly not a reason for tabling a far-reaching proposal for harmonisation. I therefore find this proposal very worrying.
My first objection is that the proposal is not in keeping with other proposals for tackling environmental problems as a result of mobility and transport. In addition, I regard the proposed harmonisation of excise duty on fuel as an undesirable measure in view of the Member States’ sovereignty in the area of taxation. Mrs Kauppi is right to note that any taxation competition is healthy as it is.
I have therefore joined with Mrs Lulling and Mrs Villiers in proposing in the Committee on Economic and Monetary Affairs to reject the proposal, and we have been backed by a large majority. I urge my fellow MEPs to follow our position and reject the proposal for harmonisation.
Finally, I should like to ask Commissioner Bolkestein what the Commission will do when Parliament rejects the proposal? I would appreciate a concrete response.
– Madam President, I cannot but endorse the rapporteur’s view, as Europe needs more fiscal competition rather than less of it. The average tax rate in Europe already stands at over 40%, which is markedly higher than in Japan and the USA, and with its consequences we are all familiar. We have to contend with rising unemployment, fewer enterprises being set up, and declining levels of investment. The Commission is aware of these facts, yet it nevertheless advocates the introduction of tax increases, taking away the dirty work from the Member States’ finance ministers, who increase the taxes and shuffle off responsibility onto the EU. Doing this would be simple if we were to jointly commit ourselves to making the internal market a reality and were to ensure that the competition rules were not cut back. As the Member States would have to commit themselves to slimmed-down structures, this would automatically reduce their administrative obstacles and taxes. If we do not seize this opportunity, Europe will become an ever-expanding giant, but one enfeebled and dried out. It could also mean a great idea running into the buffers. This would be a pity, as we need a strong Europe.
–Madam President,the Commission has chosen an inopportune time to put before us a complex and completely superfluous proposal for special rules applicable to the taxation of diesel fuel. Over and above that, it seeks to completely harmonise duties on diesel for commercial purposes by 2010, which would end up amounting, for most Member States, to a tax increase and therefore an increase in the price of diesel.
It is, moreover, proposed – without considering the devastating effects on diesel technology – to raise the tax rate on diesel to the level of that on unleaded petrol. As our rapporteur has already described, that is completely absurd. Faced with the Commission’s regrettably uncompromising attitude towards the amendments proposed in a spirit of goodwill by our rapporteur Mrs Kauppi, the members of the Committee on Economic and Monetary Affairs, of whom I am one, voted by a massive majority – of twenty-three votes and two abstentions – to reject the Commission proposal in its entirety, and it did so for the many good reasons to which reference has already been made.
The result of the Commission proposal would be a complicated system of rebates, one that would be bureaucratic, expensive and practically unworkable. It would leave us wide open to further tax fraud, with which we are already familiar in the context of VAT, and I personally agree with what our rapporteur has already said, namely that healthy fiscal competition is desirable and helpful in terms of stimulating economic growth; I certainly do not believe that it distorts competition in the internal market. What is the point of imposing even higher taxes on our businesses at a time when the economic environment has for some years been characterised by stagnation and unemployment? Such a thing is absurd, and I hope that the Commission will listen to our rapporteur and will put before us a complete and properly thought-out package to coordinate, among other things, the tax treatment of fuel and charges for the use of infrastructures.
Madam President, the Commission initiatives on harmonising taxation of vehicles and fuels are broadly justified and are to be welcomed. They are justified because they constitute an essential factor for the smooth operation of the internal market, by attempting to eliminate or alleviate the anomalous situation of vehicle and fuel markets that are enormously segmented. These initiatives are to be welcomed because they systematically prioritise an approach that takes account of the environmental impact of traffic.
Transport and mobility are, today, crucial factors for the pricing of goods and services and it is, therefore, crucial that in no way do they constitute breaches of competition. This does not mean, however, that there can now be complete harmonisation of fuel taxation even if this is spread over time. A degree of competition in taxation is, of course, perfectly acceptable if it leads to tangible benefits for consumers. The ultimate aim of all Community initiatives and proposals for initiatives must be to meet the needs of Europe’s citizens, either by making goods available and guaranteeing their quality, by ensuring the environmental sustainability of societies or by gradually reducing the costs of accessing this type of goods.
This proposal, in this specific wording, does not look as though it will help to achieve significant results in the field of environmental protection and could even lead to pressure to raise prices. Furthermore, an initiative of this nature can only be accepted by the Council if it is integrated and coordinated with the directive on the taxation of energy products and with the proposal for a framework directive on infrastructure charging.
The political complexity of this issue and the difficulties in managing, in the context of this directive, the administrative aspects of its implementation, specifically those concerning the distinction between fuel used for commercial purposes and fuel for private use, and the consequent return or refund of duties, justify the reserved standpoint of the Committee on Economic and Monetary Affairs. The Commission must view the possible rejection of this proposal, however, as a spur for drawing up a new draft that takes account of the suggestions and proposals made in the European Parliament, respecting the immediate interest of the citizens and contributing to overcoming the inevitable resistance of some Member States.
. Some Members of Parliament have spoken about competition in the fiscal area. Indeed they have spoken about fiscal 'sovereignty'.
I should like to read out Article 93 of the Treaty. The text I have in front of me is in French.
‘The Council shall, acting unanimously on a proposal from the Commission and after consulting the European Parliament […] adopt provisions for the harmonisation of legislation concerning turnover taxes, excise duties […] to the extent that such harmonisation is necessary to ensure the establishment and the functioning of the internal market […]’.
The English text says that 'the Council shall establish measures'. The word 'shall' indicates that the Council has no choice but to harmonise the excise duties insofar as they are an obstacle to the internal market. So do not tell the Commission that this is anything to do with fiscal sovereignty. Article 93 of the Treaty says that the Council must harmonise excise taxes if they are an obstacle to the proper functioning of the internal market.
The question is then raised as to whether there is an obstacle to the proper functioning of the internal market. Mr Blokland said that he did not think it logical for lorries and cars to go out of their way to go to Luxembourg to fill up with diesel. Let me give you some figures. These figures pertain to diesel sales per head of population. They run as follows: 610 litres for Belgium, 531 for Denmark, 424 for Spain and 536 for France. These figures are all in the area of 400 to 500 to 600 litres per head of population. Then there is Luxembourg. Where the amounts in all other Member States do not go over 640 – this is the figure for Austria – in Luxembourg the figure is 3 106.
Now why should that be the case? It is quite simply because the excise duties in Luxembourg are dreadfully low, and therefore it is an open and shut case that there is a distortion of the internal market here. There is not a shadow of a doubt about that. If Mr Blokland says that is not very logical then I am afraid I cannot follow the logic of Mr Blokland. In my view it is perfectly logical that lorries and cars go out of their way to line up in Luxembourg. If you travel to Luxembourg you will see the long line of lorries all trying to fill up with that cheap diesel. So there is no doubt that there is a distortion of the internal market here. That is one of the reasons why the Commission is making this proposal, which is to be considered by the Council after Parliament has given its opinion.
The second reason – and Mr Jonckheer was very eloquent in pointing this out – is that the implementation of this proposal will lead to a general reduction in emissions of pollutants, such as NOx, volatile organic compounds, SO2 and particulates. There will also be a reduction in CO2 emissions. That is the reason that the environmental NGOs support this proposal. Mr Jonckheer is quite right in pointing this out to his colleagues. He ended his speech by saying that his support will probably not be sufficient. I am not so pessimistic. I think that after this debate many Members of Parliament will realise that there is a distortion of competition, that harmonising excise duties on diesel is good for the environment, and that Article 93 lays the obligation – not the choice – on the Council to do it. That is also what the Commission is trying to do.
Furthermore, it is far from the intention of the Commission to go for an increase in taxes. That is the last thing the Commission would like to do. Member States are perfectly free to cut their taxes elsewhere if they have to increase the excise taxes on diesel. So do not think that the Commission wants to do that. It is certainly not the case.
As regards the situation of the future Member States, may I stress that during the enlargement negotiations, all the future Member States agreed to apply the current minimum rates on motor fuels as of 1 May 2004, the date on which they will become Member States. Most of them, except the Baltic States, are already at levels above those rates.
Mr Blokland asked me what my reaction would be if Parliament were to reject this proposal. Once again, this is not something I expect. However, if that were the case, then, in accordance with the arrangements between Parliament and the Commission, I shall raise the issue in the College of Commissioners in order to consider carefully the Commission's position under those circumstances.
Lastly, on the amendments, as I have already said, the Commission could accept the creation of an indexed fluctuation band for excise duties applicable to commercial diesel as a second-best solution. It could also accept the alignment of the present proposal with the terms of the energy tax directive, in particular as far as the definition of commercial diesel and tax rates are concerned. Therefore, the Commission agrees in principle with Amendments 1, 3 to 12 and 14 to 16. Amendments 2 and 13 are acceptable in part, subject to some rewording when they refer to establishing a connection between this directive and the directive on infrastructure charging. The Commission does not support Amendment 17 because the proposed rates are not consistent with the energy tax directive.
The proposal may look complicated but it is dead simple. It is beneficial to the environment. It goes against the distortion of the internal market as it has to in accordance with Article 93 of the Treaty.
–Madam President,because Commissioner Bolkestein has used what I have to describe as intellectually dishonest comparisons to pillory my country and has presumed to describe our taxes as far too low, I must, with some regret, put him right on some points. I do not know how good Commissioner Bolkestein was at geography in primary school, but I have to point out that Luxembourg just happens to be where it is, and when Mr Blokland travels from Holland to Strasbourg, he is not indulging in ‘gasoline tourism’ if he does so by way of Luxembourg. That is the easiest way to get here, and it just so happens that he has to fill up his tank . That, after all, is one of the common market’s freedoms – free movement of goods, of capital, of people, and so on – and it is one of these fundamental freedoms, the free movement of goods and services, that the Commission is now seeking to jeopardise.
I would also like to point out that, every day, 100 000 people cross the border into Luxembourg every day to work, coming from Belgium, Germany and France. They are entitled to fill up their tanks there. We are creating jobs for 100 000 commuters across national borders, who would otherwise be hanging around on the street in France and in Belgium. Your arguments, Commissioner, do not hold water, and I find it regrettable that you have presumed to adduce them.
. Madam President, what would a debate be without a last intervention from Mrs Lulling? It would not give me the same warm feeling, the feeling that I have now.
Thank you very much for your contribution, Mrs Lulling, but would you please explain to me why Luxembourg's diesel consumption is 500% higher than Austria's, the next highest in the list? If you can explain that to me, then perhaps I will change my proposals. But you cannot explain. It is quite simply because the excise taxes in Luxembourg are very low. It is an open-and-shut case.
Thank you, Commissioner Bolkestein.
The debate is closed.
The vote will take place tomorrow at noon.
(1)